
	
		I
		111th CONGRESS
		1st Session
		H. R. 3970
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Kirk (for
			 himself, Mr. Burgess,
			 Mrs. Biggert,
			 Mr. Lee of New York,
			 Mr. Lance,
			 Mr. Schock,
			 Mr. Mica, Mrs. Capito, Mr.
			 Frelinghuysen, and Mr.
			 Mack) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on the
			 Judiciary,
			 Ways and Means,
			 Education and Labor,
			 Appropriations, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the doctor-patient relationship, improve the
		  quality of health care services, lower the costs of health care services,
		  expand access to health care services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Rights and Reform Act of
			 2009.
		2.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Protecting the Doctor-Patient Relationship
				Sec. 101. Prohibition on restrictions on the practice of
				medicine and other health care professions.
				Sec. 102. Right to contract for health care services and health
				insurance.
				Sec. 103. Prohibition on mandating State
				restrictions.
				Sec. 104. Clarification.
				Sec. 105. Conforming amendment.
				Sec. 106. Definitions.
				Sec. 107. Effective date.
				Title II—Improving quality and lowering the cost of health
				care
				Subtitle A—Equity for Our Nation’s Self-Employed
				Sec. 201. SECA tax deduction for health insurance
				costs.
				Subtitle B—Help Efficient, Accessible, Low-cost, Timely
				Healthcare 
				Sec. 211. Findings and purpose.
				Sec. 212. Encouraging speedy resolution of claims.
				Sec. 213. Compensating patient injury.
				Sec. 214. Maximizing patient recovery.
				Sec. 215. Additional HEALTH benefits.
				Sec. 216. Punitive damages.
				Sec. 217. Authorization of payment of future damages to
				claimants in HEALTH care lawsuits.
				Sec. 218. Definitions.
				Sec. 219. Effect on other laws.
				Sec. 220. State flexibility and protection Sf states’
				rights.
				Sec. 221. Applicability; effective date.
				Sec. 222. Sense of Congress.
				Subtitle C—Accelerating the Deployment of Health Information
				Technology
				Part 1—Enhanced coordination and adoption of health information
				technology
				Sec. 231. Strategic plan for coordinating implementation of
				Medicare and Medicaid health information technology incentive
				payments.
				Sec. 232. Procedures to ensure timely updating of standards
				that enable electronic exchanges.
				Sec. 233. Study to improve preservation and protection of
				security and confidentiality of health information.
				Sec. 234. Assisting Doctors to Obtain Proficient and
				Transmissible Health Information Technology.
				Sec. 235. Expansion of Stark and anti-kickback exceptions for
				electronic health records arrangements.
				Sec. 236. Application of Medicare EHR incentives and
				adjustments to additional providers.
				Part 2—Telehealth Enhancement
				Subpart A—Medicare Program
				Sec. 241. Expansion and improvement of telehealth
				services.
				Sec. 242. Increase in number of types of originating sites;
				clarification.
				Sec. 243. Expansion of eligible telehealth providers and
				credentialing of telemedicine practitioners.
				Sec. 244. Access to telehealth services in the
				home.
				Sec. 245. Coverage of home health remote patient management
				services for chronic health conditions.
				Sec. 246. Sense of Congress on the use of remote patient
				management services.
				Sec. 247. Telehealth Advisory Committee.
				Subpart B—HRSA Grant Program
				Sec. 250. Grant program for the development of telehealth
				networks.
				Sec. 251. Reauthorization of telehealth network and telehealth
				resource centers grant programs.
				Subtitle D—Eliminating Waste, Fraud, and Abuse
				Sec. 261. Site inspections; background checks; denial and
				suspension of billing privileges.
				Sec. 262. Registration and background checks of billing
				agencies and individuals.
				Sec. 263. Expanded access to the healthcare integrity and
				protection data bank (HIPDB).
				Sec. 264. Liability of Medicare administrative contractors for
				claims submitted by excluded providers.
				Sec. 265. Community mental health centers.
				Sec. 266. Limiting the discharge of debts in bankruptcy
				proceedings in cases where a health care provider or a supplier engages in
				fraudulent activity.
				Sec. 267. Illegal distribution of a Medicare or Medicaid
				beneficiary identification or billing privileges.
				Sec. 268. Treatment of certain Social Security Act crimes as Federal health
				care offenses.
				Sec. 269. Authority of Office of Inspector General of the
				Department of Health and Human Services.
				Sec. 270. Universal product numbers on claims forms for
				reimbursement under the Medicare Program.
				Subtitle E—Promoting Health and Preventing Chronic Disease
				through Prevention and Wellness Programs 
				Sec. 281. Findings.
				Sec. 282. Tax credit to employers for costs of implementing
				prevention and wellness programs.
				Sec. 283. Grants to increase physical activity and emotional
				wellness, improve nutrition, and promote healthy eating behaviors.
				Sec. 284. Prevention and wellness programs for individuals and
				families.
				Title III—Expanding Access to Health Care
				Subtitle A—State Innovation Program
				Sec. 301. Ensuring affordability and access through universal
				access programs.
				Sec. 302. Enhanced Federal funding and reduced red-tape for
				State efforts to improve access to health insurance coverage.
				Sec. 303. State innovation program described.
				Sec. 304. State transparency program described.
				Sec. 305. Health plan finder.
				Sec. 306. Small business health plans.
				Sec. 307. Interstate compacts on health insurance
				regulation.
				Sec. 308. Definitions.
				Sec. 309. Authorization for appropriations.
				Subtitle B—Interstate Market for Health Insurance
				Sec. 311. Specification of constitutional authority for
				enactment of law.
				Sec. 312. Findings.
				Sec. 313. Cooperative governing of individual health insurance
				coverage.
				Sec. 314. Severability.
				Subtitle C—Young Adult Healthcare Coverage
				Sec. 321. Requiring the option of extension of dependent
				coverage for certain unmarried, uninsured young adults.
				Title IV—Offsets
				Sec. 401. Transfer of unobilgated stimulus funds.
			
		IProtecting the
			 Doctor-Patient Relationship
			101.Prohibition on
			 restrictions on the practice of medicine and other health care
			 professions
				(a)In
			 generalSubject to subsection
			 (b), no Federal funds shall be used to permit any Federal officer or employee
			 to exercise any supervision or control over—
					(1)the practice of
			 medicine, the practice of other health care professions, or the manner in which
			 health care services are provided;
					(2)the provision, by
			 a physician or a health care practitioner, of advice to a patient about the
			 patient’s health status or recommended treatment for a condition or
			 disease;
					(3)the selection,
			 tenure, or compensation of any officer, employee, or contractor of any
			 institution, business, non-Federal agency, or individual providing health care
			 services; or
					(4)the administration
			 or operation of any such institution, business, non-Federal agency, or
			 individual, with respect to the provision of health care services to a
			 patient.
					(b)Preserving
			 certain current programsSubsection (a) shall not prohibit the
			 Federal Government from operating, managing, supervising employees of, or
			 defining the scope of services provided by Federal entities when directly
			 providing health care services and products, only with respect to the
			 following:
					(1)The Veterans Health Administration—
						(A)in the case of directly providing health
			 care services through its own facilities and by its own employees; or
						(B)in the case of
			 coordinating health care services not described in subparagraph (A) and paid
			 for with Federal funds under programs operated by the Veterans Health
			 Administration.
						(2)The Department of
			 Defense—
						(A)in the case of directly providing health
			 care services through military treatment facilities;
						(B)in the case of
			 paying for health care services for active-duty members of the Armed Forces or
			 members of the Reserve component when called to active duty;
						(C)in the case of
			 directly providing health care services to the public in the event of emergency
			 or under other lawful circumstances; or
						(D)when necessary to
			 determine whether health care services provided to those who are not
			 active-duty members of the Armed Forces are eligible for payment with Federal
			 funds or to coordinate health care services for patients who are served by both
			 non-Federal entities and military treatment facilities.
						(3)The United States
			 Public Health Service—
						(A)in the case of providing health care
			 services through its own facilities or by its officers or civilian Federal
			 employees;
						(B)in the case of
			 providing or paying for health care services to active-duty members of
			 uniformed services or to Reserve members of such services when called to active
			 duty; or
						(C)when necessary to
			 determine whether health care services provided to those who are not
			 active-duty members of uniformed services are eligible for payment with Federal
			 funds or to coordinate health care services for patients who are served by both
			 non-Federal entities and Public Health Service treatment facilities.
						(4)The Indian Health
			 Service—
						(A)in the case of directly providing health
			 care services through its own facilities or Federal employees; or
						(B)in the case of
			 providing care by non-Federal entities, to the extent necessary to administer
			 contracts and grants pursuant to the Indian Health Care Improvement Act.
						(5)The National
			 Institutes of Health—
						(A)in the case of providing direct patient
			 care incident to medical research; or
						(B)in the case of administering grants for
			 medical research, but in no case shall a non-Federal entity be required or
			 requested to waive the protections of subsection (a) for health care services
			 not incident to medical research funded by the National Institutes of Health as
			 a condition of receiving research grant funding from the National Institutes of
			 Health.
						(6)The Health Resources and Services
			 Administration—
						(A)in the case of certifying federally
			 qualified health centers, as defined by section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)), certifying FQHC look-alike status, as
			 defined in section 413.65(n) of title 45 of the Code of Federal Regulations, or
			 providing grants under section 330 of the Public Health Service Act (42 U.S.C.
			 254b), but only to the extent necessary to determine eligibility for such
			 certification and grant funding and the appropriate amounts of such funding;
			 or
						(B)in the case of
			 operating the nation’s human organ, bone marrow, and umbilical cord blood
			 donation and transplantation systems, as and to the extent authorized by law
			 and necessary for the operation of those programs.
						102.Right to
			 contract for health care services and health insurance
				(a)Receipt of
			 health servicesNo Federal funds shall be used by any Federal
			 officer or employee to prohibit any individual from receiving health care
			 services from any provider of health care services—
					(1)under terms and
			 conditions mutually acceptable to the patient and the provider; or
					(2)under terms and
			 conditions mutually acceptable to the patient, the provider, and any group
			 health plan or health insurance issuer that is obligated to provide health
			 insurance coverage to the patient or any other entity indemnifying the
			 patient’s consumption of health care services;
					provided
			 that any such agreement shall be subject to the requirements of section 1802(b)
			 of the Social Security Act (42 U.S.C. 1395a(b)), as amended by section
			 105.(b)Health insurance
			 coverageNo Federal funds
			 shall be used by any Federal officer or employee to prohibit any person from
			 entering into a contract with any group health plan, health insurance issuer,
			 or other business, for the provision of, or payment to other parties for,
			 health care services to be determined and provided subsequent to the effective
			 date of the contract, according to terms, conditions, and procedures specified
			 in such contract.
				(c)Eligibility for
			 Federal benefitsNo person’s
			 eligibility for benefits under any program operated by or funded wholly or
			 partly by the Federal Government shall be adversely affected as a result of
			 having received services in a manner described by subsection (a) or having
			 entered into a contract described in subsection (b).
				(d)Federal program
			 participationNo provider of
			 health care services—
					(1)shall be denied
			 participation in a Federal program for which it would otherwise be eligible as
			 a result of having provided services in a manner described in subsection (a);
			 or
					(2)shall be denied
			 payment for services otherwise eligible for payment under a Federal program as
			 a result of having provided services in a manner described in subsection (a),
			 except to the extent required by subsection (a)(1).
					103.Prohibition on
			 mandating State restrictions
				(a)In
			 generalNo Federal funds
			 shall be used by any Federal officer or employee to induce or encourage any
			 State or other jurisdiction of the United States to enact any restriction or
			 prohibition prohibited to the Federal Government by this title.
				(b)Protecting State
			 eligibility for Federal fundsNo State’s eligibility for participation in
			 any program operated by or funded wholly or partly by the Federal Government,
			 or for receiving funds from the Federal Government shall be conditioned on that
			 State enacting any restriction or prohibition prohibited to the Federal
			 Government by this title, nor adversely affected by that State’s failure to
			 enact any restriction or prohibition prohibited to the Federal Government by
			 this title.
				104.ClarificationNothing in this subtitle shall be construed
			 to permit the expenditure of funds otherwise prohibited by law.
			105.Conforming
			 amendmentSection 1802(b)(3)
			 of the Social Security Act (42 U.S.C. 1395a(b)(3)) is hereby repealed.
			106.DefinitionsFor purposes of this title:
				(1)Health care
			 servicesThe term health care services means any
			 lawful service intended to diagnose, cure, prevent, or mitigate the adverse
			 effects of any disease, injury, infirmity, or physical or mental disability,
			 including the provision of any lawful product the use of which is so
			 intended.
				(2)PhysicianThe term “physician” means—
					(A)a doctor of
			 medicine or osteopathy legally authorized to practice medicine and surgery by
			 the State in which he performs such practice and surgery;
					(B)a doctor of dental
			 surgery or of dental medicine who is legally authorized to practice dentistry
			 by the State in which he performs such function and who is acting within the
			 scope of his license when he performs such functions;
					(C)a doctor of podiatric medicine but only
			 with respect to functions which he is legally authorized to perform as such by
			 the State in which he performs them;
					(D)a doctor of optometry with respect to the
			 provision of items or services which he is legally authorized to perform as a
			 doctor of optometry by the State in which he performs them; or
					(E)a chiropractor who is licensed as such by
			 the State (or in a State which does not license chiropractors as such, is
			 legally authorized to perform the services of a chiropractor in the
			 jurisdiction in which he performs such services), but only with respect to
			 treatment which he is legally authorized to perform by the State or
			 jurisdiction in which such treatment is provided.
					(3)Practice of
			 medicineThe term practice of medicine means—
					(A)health care services that are performed by
			 physicians; and
					(B)services and
			 supplies furnished as an incident to a physician’s professional service.
					(4)Health care
			 practitionerThe term
			 health care practitioner means a physician assistant, registered
			 nurse, nurse practitioner, psychologist, clinical social worker, midwife, or
			 other individual (other than a physician) licensed or legally authorized to
			 perform health care services in the State in which the individual performs such
			 services.
				(5)Practice of
			 other health care professionsThe term practice of other
			 health care professions means—
					(A)health care
			 services performed by a health care practitioner; and
					(B)services and supplies furnished as an
			 incident to a health care practitioner’s professional service.
					(6)Group health
			 planThe term group health plan has the meaning
			 given such term in section 733(a)(1) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1191b(a)(1)).
				(7)Health insurance
			 issuerThe term health insurance issuer has the
			 meaning given such term in section 733(b)(2) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1191b(b)(2)).
				(8)BusinessThe
			 term business means any sole proprietorship, partnership,
			 for-profit corporation, or not-for-profit corporation.
				(9)StateThe term State means any of
			 the United States, the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands, the United States Virgin Islands, Guam, American
			 Samoa, or the District of Columbia.
				107.Effective
			 dateThe provisions of this
			 title shall apply to Federal entities, including employees and officials of
			 such entities, beginning on January 1, 2009.
			IIImproving quality
			 and lowering the cost of health care
			AEquity for Our
			 Nation’s Self-Employed
				201.SECA tax
			 deduction for health insurance costs
					(a)In
			 generalSubsection (l) of section 162 of the Internal Revenue
			 Code of 1986 (relating to special rules for health insurance costs of
			 self-employed individuals) is amended by striking paragraph (4) and by
			 redesignating paragraph (5) as paragraph (4).
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this subtitle.
					BHelp Efficient,
			 Accessible, Low-cost, Timely Healthcare 
				211.Findings and
			 purpose
					(a)Findings
						(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
						(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
						(3)Effect on
			 Federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
							(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
							(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
							(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
							(b)PurposeIt
			 is the purpose of this subtitle to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
						(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
						(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
						(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
						(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
						(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
						212.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
					(1)upon proof of
			 fraud;
					(2)intentional
			 concealment; or
					(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
					Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.213.Compensating
			 patient injury
					(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this subtitle shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
					(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
					(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
					(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
					214.Maximizing
			 patient recovery
					(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
						(1)40 percent of the
			 first $50,000 recovered by the claimant(s).
						(2)331/3
			 percent of the next $50,000 recovered by the claimant(s).
						(3)25 percent of the
			 next $500,000 recovered by the claimant(s).
						(4)15 percent of any
			 amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
						(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
					215.Additional
			 HEALTH benefitsIn any health
			 care lawsuit involving injury or wrongful death, any party may introduce
			 evidence of collateral source benefits. If a party elects to introduce such
			 evidence, any opposing party may introduce evidence of any amount paid or
			 contributed or reasonably likely to be paid or contributed in the future by or
			 on behalf of the opposing party to secure the right to such collateral source
			 benefits. No provider of collateral source benefits shall recover any amount
			 against the claimant or receive any lien or credit against the claimant’s
			 recovery or be equitably or legally subrogated to the right of the claimant in
			 a health care lawsuit involving injury or wrongful death. This section shall
			 apply to any health care lawsuit that is settled as well as a health care
			 lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.
				216.Punitive
			 damages
					(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
						(1)whether punitive
			 damages are to be awarded and the amount of such award; and
						(2)the amount of
			 punitive damages following a determination of punitive liability.
						If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
						(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
						(c)No Punitive
			 Damages for Products That Comply With FDA Standards
						(1)In
			 general
							(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
								(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
									(II)such medical product was so approved,
			 cleared, or licensed; or
									(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
								(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
							(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
						(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
						(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
							(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
							(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
							217.Authorization
			 of payment of future damages to claimants in HEALTH care lawsuits
					(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this subtitle.
					218.DefinitionsIn this subtitle:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
						(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
						(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
						(D)any other publicly
			 or privately funded program.
						(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
					(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
					(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
					(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
					(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
					(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
					(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
					(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
					(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
					(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					219.Effect on other
			 laws
					(a)Vaccine
			 Injury
						(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
							(A)this subtitle does
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this subtitle in conflict with a rule of law of such title XXI
			 shall not apply to such action.
							(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this subtitle or otherwise applicable law (as determined under this subtitle)
			 will apply to such aspect of such action.
						(b)Other Federal
			 LawExcept as provided in this section, nothing in this subtitle
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
					220.State
			 flexibility and protection of States’ rights
					(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this subtitle preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this subtitle. The provisions governing health care
			 lawsuits set forth in this subtitle supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this subtitle; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
						(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this subtitle
			 (including State standards of negligence) shall be governed by otherwise
			 applicable State or Federal law.
						(2)This subtitle shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this subtitle or create
			 a cause of action.
						(c)State
			 FlexibilityNo provision of this subtitle shall be construed to
			 preempt—
						(1)any State law
			 (whether effective before, on, or after the date of the enactment of this
			 subtitle) that specifies a particular monetary amount of compensatory or
			 punitive damages (or the total amount of damages) that may be awarded in a
			 health care lawsuit, regardless of whether such monetary amount is greater or
			 lesser than is provided for under this subtitle, notwithstanding
			 section 4(a); or
						(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
						221.Applicability;
			 effective dateThis subtitle
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this subtitle, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this subtitle shall be governed by the applicable statute of limitations
			 provisions in effect at the time the injury occurred.
				222.Sense of
			 CongressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.
				CAccelerating the
			 Deployment of Health Information Technology
				1Enhanced
			 coordination and adoption of health information technology
					231.Strategic plan
			 for coordinating implementation of Medicare and Medicaid health information
			 technology incentive paymentsSection 3001(c) of the Public Health Service
			 Act (42 U.S.C. 300jj–11(c)) is amended by adding at the end the following new
			 paragraph:
						
							(9)Strategic plan
				for Medicare and Medicaid EHR payment incentives and adjustmentsNot later than 90 days after the date of
				the enactment of the Medical Rights and
				Reform Act of 2009, the National Coordinator shall publish a
				strategic plan including—
								(A)timelines for
				applying the incentive payments and incentive adjustments applicable to
				eligible providers, eligible hospitals, and eligible professionals under
				sections 1848(a), 1848(o), 1853(l), 1853(m), 1886(n), 1814(l)(3),
				1886(b)(3)(B)(ix), and 1903(a)(3)(F) during the 18-month period following such
				date of enactment, including specifying specific steps by date that providers
				and hospitals must take to be eligible for such incentive payments; and
								(B)a specific plan to
				educate health care providers, consumers, and vendors of health information
				technology about how eligible providers, eligible hospitals, and eligible
				professionals may become compliant with requirements under such sections for
				purposes of eligibility for incentive payments under such
				sections.
								.
					232.Procedures to
			 ensure timely updating of standards that enable electronic
			 exchangesSection 1174(b) of
			 the Social Security Act (42 U.S.C. 1320d–3(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the first
			 sentence, by inserting and in accordance with paragraph (3)
			 before the period; and
							(B)by adding at the
			 end the following new sentence: For purposes of this subsection and
			 section 1173(c)(2), the term modification includes a new version
			 or a version upgrade ; and
							(2)by adding at the
			 end the following new paragraph:
							
								(3)Expedited
				procedures for adoption of additions and modifications to standards
									(A)In
				generalFor purposes of paragraph (1), the Secretary shall
				provide for an expedited upgrade program (in this paragraph referred to as the
				upgrade program), in accordance with this paragraph, to develop
				and approve additions and modifications to the standards adopted under section
				1173(a) to improve the quality of such standards or to extend the functionality
				of such standards to meet evolving requirements in health care.
									(B)Publication of
				noticesUnder the upgrade program:
										(i)Voluntary notice
				of initiation of processNot later than 30 days after the date
				the Secretary receives a notice from a standard setting organization that the
				organization is initiating a process to develop an addition or modification to
				a standard adopted under section 1173(a), the Secretary shall publish a notice
				in the Federal Register that—
											(I)identifies the
				subject matter of the addition or modification;
											(II)provides a
				description of how persons may participate in the development process;
				and
											(III)invites public
				participation in such process.
											(ii)Voluntary
				notice of preliminary draft of additions or modifications to
				standardsNot later than 30 days after the date the Secretary
				receives a notice from a standard setting organization that the organization
				has prepared a preliminary draft of an addition or modification to a standard
				adopted by section 1173(a), the Secretary shall publish a notice in the Federal
				Register that—
											(I)identifies the
				subject matter of (and summarizes) the addition or modification;
											(II)specifies the
				procedure for obtaining the draft;
											(III)provides a
				description of how persons may submit comments in writing and at any public
				hearing or meeting held by the organization on the addition or modification;
				and
											(IV)invites
				submission of such comments and participation in such hearing or meeting
				without requiring the public to pay a fee to participate.
											(iii)Notice of
				proposed addition or modification to standardsNot later than 30
				days after the date the Secretary receives a notice from a standard setting
				organization that the organization has a proposed addition or modification to a
				standard adopted under section 1173(a) that the organization intends to submit
				under subparagraph (D)(iii), the Secretary shall publish a notice in the
				Federal Register that contains, with respect to the proposed addition or
				modification, the information required in the notice under clause (ii) with
				respect to the addition or modification.
										(iv)ConstructionNothing
				in this paragraph shall be construed as requiring a standard setting
				organization to request the notices described in clauses (i) and (ii) with
				respect to an addition or modification to a standard in order to qualify for an
				expedited determination under subparagraph (C) with respect to a proposal
				submitted to the Secretary for adoption of such addition or
				modification.
										(C)Provision of
				expedited determinationUnder the upgrade program and with
				respect to a proposal by a standard setting organization for an addition or
				modification to a standard adopted under section 1173(a), if the Secretary
				determines that the standard setting organization developed such addition or
				modification in accordance with the requirements of subparagraph (D) and the
				National Committee on Vital and Health Statistics recommends approval of such
				addition or modification under subparagraph (E), the Secretary shall provide
				for expedited treatment of such proposal in accordance with subparagraph
				(F).
									(D)RequirementsThe
				requirements under this subparagraph with respect to a proposed addition or
				modification to a standard by a standard setting organization are the
				following:
										(i)Request for
				publication of noticeThe standard setting organization submits
				to the Secretary a request for publication in the Federal Register of a notice
				described in subparagraph (B)(iii) for the proposed addition or
				modification.
										(ii)Process for
				receipt and consideration of public commentThe standard setting
				organization provides for a process through which, after the publication of the
				notice referred to under clause (i), the organization—
											(I)receives and
				responds to public comments submitted on a timely basis on the proposed
				addition or modification before submitting such proposed addition or
				modification to the National Committee on Vital and Health Statistics under
				clause (iii);
											(II)makes publicly
				available a written explanation for its response in the proposed addition or
				modification to comments submitted on a timely basis; and
											(III)makes public
				comments received under clause (I) available, or provides access to such
				comments, to the Secretary.
											(iii)Submittal of
				final proposed addition or modification to ncvhsAfter completion
				of the process under clause (ii), the standard setting organization submits the
				proposed addition or modification to the National Committee on Vital and Health
				Statistics for review and consideration under subparagraph (E). Such submission
				shall include information on the organization’s compliance with the notice and
				comment requirements (and responses to those comments) under clause
				(ii).
										(E)Hearing and
				recommendations by national committee on vital and health
				statisticsUnder the upgrade program, upon receipt of a proposal
				submitted by a standard setting organization under subparagraph (D)(iii) for
				the adoption of an addition or modification to a standard, the National
				Committee on Vital and Health Statistics shall provide notice to the public and
				a reasonable opportunity for public testimony at a hearing on such addition or
				modification. The Secretary may participate in such hearing in such capacity
				(including presiding ex officio) as the Secretary shall determine appropriate.
				Not later than 90 days after the date of receipt of the proposal, the Committee
				shall submit to the Secretary its recommendation to adopt (or not adopt) the
				proposed addition or modification.
									(F)Determination by
				Secretary to accept or reject national committee on vital and health statistics
				recommendation
										(i)Timely
				determinationUnder the upgrade program, if the National
				Committee on Vital and Health Statistics submits to the Secretary a
				recommendation under subparagraph (E) to adopt a proposed addition or
				modification, not later than 90 days after the date of receipt of such
				recommendation the Secretary shall make a determination to accept or reject the
				recommendation and shall publish notice of such determination in the Federal
				Register not later than 30 days after the date of the determination.
										(ii)Contents of
				noticeIf the determination is to reject the recommendation, such
				notice shall include the reasons for the rejection. If the determination is to
				accept the recommendation, as part of such notice the Secretary shall
				promulgate the modified standard (including the accepted proposed addition or
				modification accepted).
										(iii)Limitation on
				considerationThe Secretary shall not consider a proposal under
				this subparagraph unless the Secretary determines that the requirements of
				subparagraph (D) (including publication of notice and opportunity for public
				comment) have been met with respect to the proposal.
										(G)Exemption from
				paperwork reduction actChapter 35 of title 44, United States
				Code, shall not apply to a final rule promulgated under subparagraph
				(F).
									.
						233.Study to
			 improve preservation and protection of security and confidentiality of health
			 information
						(a)In
			 GeneralThe Secretary of Health and Human Services shall conduct
			 a study of the following:
							(1)Current Federal
			 security and confidentiality standards to determine the strengths and
			 weaknesses of such standards for purposes of protecting the security and
			 confidentiality of individually identifiable health information while taking
			 into account the need for timely and efficient exchanges of health information
			 to improve quality of care and ensure the availability of health information
			 necessary to make medical decisions at the location in which the medical care
			 involved is provided.
							(2)The extent to
			 which current security and confidentiality standards and State laws relating to
			 security and confidentiality of individually identifiable health information
			 should be reconciled to produce uniform standards, especially in the case of
			 data that is shared by health care providers for patient care and other
			 activities across State borders that would often result in more than one set of
			 such standards that would apply.
							(b)ReportNot later than 9 months after the date of
			 the enactment of this subtitle, the Secretary of Health and Human Services
			 shall submit to Congress a report on the study under subsection (a) and shall
			 include in such report recommendations for improving the current Federal
			 security and confidentiality standards, including recommendations for a
			 mechanism to track breaches to the security or confidentiality of individually
			 identifiable health information and for appropriate penalties to apply in the
			 case of such a breach and including proposals to address issues examined in
			 subsection (a)(2).
						(c)Preservation of
			 Current Security and Confidentiality Standards Before Submittal of
			 ReportNone of the provisions of this subtitle or amendments made
			 by this subtitle may limit, or require issuance of a regulation that would
			 limit, the effect of a current Federal security and confidentiality standard
			 before the date of the submittal of the report under subsection (b).
						(d)Current Federal
			 Security and Confidentiality Standards DefinedFor purposes of
			 this section, the term current Federal security and confidentiality
			 standards means the Federal privacy standards established pursuant to
			 section 264(c) of the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1320d–2 note) and security standards established under section
			 1173(d) of the Social Security Act.
						234.Assisting
			 Doctors to Obtain Proficient and Transmissible Health Information
			 Technology
						(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 depreciable assets) is amended by adding at the end the following new
			 subsection:
							
								(f)Health Care
				Information Technology
									(1)In
				generalIn the case of qualified health care information
				technology purchased by a medical care provider and placed in service during a
				taxable year—
										(A)subsection (b)(1)
				shall be applied by substituting $250,000 for
				$125,000;
										(B)subsection (b)(2)
				shall be applied by substituting $600,000 for
				$500,000; and
										(C)subsection
				(b)(5)(A) shall be applied by substituting $250,000 and $600,000
				for $125,000 and $500,000.
										(2)DefinitionsFor
				purposes of this subsection—
										(A)Qualified health
				care information technologyThe term qualified health care
				information technology means section 179 property which—
											(i)has been certified
				pursuant to section 3001(c)(3) of the Public Health Service Act; and
											(ii)is used primarily
				for the electronic creation, maintenance, and exchange of medical care
				information to provide or improve the quality or efficiency of medical
				care.
											(B)Medical care
				providerThe term medical care provider means any
				person engaged in the trade or business of providing medical care.
										(C)Medical
				careThe term medical care has the meaning given
				such term by section
				213(d).
										.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2009.
						235.Expansion of
			 Stark and anti-kickback exceptions for electronic health records
			 arrangements
						(a)Stark
			 exceptionIn applying section
			 1877(e) of the Social Security Act (42 U.S.C. 1395(e)), with respect to a
			 regulation implementing such section by providing an exception to the
			 prohibition against making certain physician referrals in the case of the
			 offering or payment of nonmonetary remuneration (consisting of items and
			 services in the form of software or information technology and training
			 services) necessary and used predominantly to create, maintain, transmit, or
			 receive electronic health records, the Secretary of Health and Human Services
			 shall—
							(1)not limit the
			 period in which such an exception under such a regulation applies;
							(2)not require the
			 physician to pay any percentage of the cost of such nonmonetary remuneration;
			 and
							(3)apply the
			 exception to such items and services in the form of hardware and maintenance
			 services, in addition to such items and services in the form of software or
			 information technology and training services.
							(b)Anti-Kickback
			 exceptionIn applying section 1128B(b)(3)(E) of the Social
			 Security Act (42 U.S.C. 1320a–7b(b)(3)(E)), with respect to a regulation
			 implementing such section by providing an exception to the prohibition against
			 offering, paying, soliciting, or receiving remuneration in order to induce or
			 reward referrals making certain physician referrals in the case of the
			 offering, payment, solicitation, or receipt of remuneration (consisting of
			 certain arrangements involving interoperable electronic health records software
			 or information technology and training services) necessary and used
			 predominantly to create, maintain, transmit, or receive electronic health
			 records, the Secretary of Health and Human Services shall—
							(1)not limit the
			 period in which such an exception under such a regulation applies;
							(2)not require the
			 recipient of such remuneration to pay any percentage of the cost of such
			 remuneration; and
							(3)apply the exception to such arrangements
			 involving interoperable electronic health records hardware and maintenance
			 services, in addition to software or information technology and training
			 services.
							236.Application of
			 Medicare EHR incentives and adjustments to additional providers
						(a)Application of
			 EHR Medicare incentive payments and adjustments to nurse practitioner,
			 physician assistants, and clinical nurse specialists
							(1)Incentive
			 paymentSection 1848(o)(5)(C) of the Social Security Act is
			 amended by inserting , and a practitioner described in section
			 1842(b)(18)(C)(i) after 1861(r).
							(2)Incentive
			 adjustmentSection
			 1848(a)(7)(E)(iii) of such Act is amended by inserting , and a
			 practitioner described in section 1842(b)(18)(C)(i) after
			 1861(r).
							(b)Application of
			 EHR Medicare incentive payments and adjustments to SNFs, home health agencies,
			 IRFs, LTCHs, ASCs, and long-Term care pharmacies
							(1)In
			 generalThe Secretary of Health and Human Services shall
			 establish a methodology to—
								(A)determine eligible entities described in
			 paragraph (2) that are to be considered meaningful EHR users in a manner
			 similar to how eligible hospitals are determined to be meaningful EHR users for
			 purposes of sections 1886(n) and 1886(b)(3)(B)(ix) of the Social Security Act;
			 and
								(B)apply the
			 provisions of such sections to such eligible entities in a similar manner as
			 they apply to hospitals under such section.
								(2)Eligible
			 entities describedEligible entities described in this paragraph
			 are the following:
								(A)Skilled nursing
			 facilities.
								(B)Home health agencies.
								(C)Inpatient rehabilitation facilities
			 .
								(D)Ambulatory
			 surgical centers.
								(E)Long-term care
			 pharmacies.
								(F)Long-term care
			 hospitals.
								2Telehealth
			 Enhancement
					AMedicare
			 Program
						241.Expansion and
			 improvement of telehealth services
							(a)Expanding access
			 to telehealth services to all areasSection 1834(m)(4)(C)(i) of
			 the Social Security Act (42 U.S.C.
			 1395m(m)(4)(C)(i)) is amended in paragraph (4)(C)(i) by striking and
			 only if such site is located and all that follows and inserting
			 without regard to the geographic area within the United States where the
			 site is located..
							(b)Expansion of use
			 of store-and-Forward technologyThe second sentence of section 1834(m)(1)
			 of such Act (42 U.S.C. 1395m(m)(1)) is amended by inserting and any
			 telehealth program that has been the recipient of any Federal support from the
			 Centers for Medicare & Medicaid Services, the Indian Health Service, or the
			 Health Services and Resources Administration after Alaska or
			 Hawaii.
							(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
							242.Increase in
			 number of types of originating sites; clarification
							(a)IncreaseParagraph
			 (4)(C)(ii) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m))
			 is amended by adding at the end the following new subclause:
								
									(IX)A renal dialysis
				facility.
									.
							(b)Clarification of
			 Intent of the Term Originating SiteSuch section is further
			 amended by adding at the end the following new paragraph:
								
									(5)ConstructionIn
				applying the term originating site under this subsection, the
				Secretary shall apply the term only for the purpose of determining whether a
				site is eligible to receive a facility fee. Nothing in the application of such
				term under this subsection shall be construed as affecting the ability of an
				eligible practitioner to submit claims for telehealth services that are
				provided to other sites that have telehealth systems and
				capabilities.
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
							243.Expansion of
			 eligible telehealth providers and credentialing of telemedicine
			 practitioners
							(a)Expansion of
			 eligible telehealth providersSection 1834(m)(1) of the Social
			 Security Act (42 U.S.C. 1395m(m)(1)) is amended—
								(1)in paragraph
			 (1)—
									(A)by striking
			 or a practitioner and inserting , a
			 practitioner;
									(B)by inserting
			 , or other telehealth provider after
			 1842(b)(18)(C)); and
									(C)by striking
			 or practitioner and inserting , practitioner, or
			 provider;
									(2)in paragraphs (2),
			 (3)(A), and (4), by striking or practitioner and inserting
			 , practitioner, or other telehealth provider each place it
			 appears; and
								(3)in paragraph (4),
			 by adding at the end the following new subparagraph:
									
										(G)Telehealth
				providerThe term
				telehealth provider means any supplier or provider of services
				(other than a physician or practitioner) that is eligible to provide other
				health services under this
				title.
										.
								(b)Credentialing
			 Telemedicine PractitionersSection 1834(m) of such Act is amended
			 by adding at the end the following new paragraph:
								
									(5)Hospital
				credentialing of telemedicine practitionersA telemedicine practitioner that is
				credentialed by a hospital in compliance with the Joint Commission Standards
				for Telemedicine shall be considered in compliance with Medicare condition of
				participation and reimbursement credentialing requirements for telemedicine
				services.
									.
							244.Access to
			 telehealth services in the home
							(a)In
			 generalSection 1895 of the Social Security Act (42 U.S.C.
			 1395fff(e)) is amended by adding at the end the following new
			 subsection:
								
									(f)Coverage of
				Telehealth Services
										(1)In
				generalThe Secretary shall include telehealth services that are
				furnished via a telecommunication system by a home health agency to an
				individual receiving home health services under section 1814(a)(2)(C) or
				1835(a)(2)(A) as a home health visit for purposes of eligibility and payment
				under this title if the telehealth services—
											(A)are ordered as
				part of a plan of care certified by a physician pursuant to section
				1814(a)(2)(C) or 1835(a)(2)(A);
											(B)do not substitute
				for in-person home health services ordered as part of a plan of care certified
				by a physician pursuant to such respective section; and
											(C)are considered the
				equivalent of a visit under criteria developed by the Secretary under paragraph
				(3).
											(2)Physician
				certificationNothing in this section shall be construed as
				waiving the requirement for a physician certification under section
				1814(a)(2)(C) or 1835(a)(2)(A) for the payment for home health services,
				whether or not furnished via a telecommunication system.
										(3)Criteria for
				visit equivalency
											(A)StandardsThe
				Secretary shall establish standards and qualifications for categorizing and
				coding under HCPCS codes telehealth services under this subsection as
				equivalent to an in-person visit for purposes of eligibility and payment for
				home health services under this title. In establishing the standards and
				qualifications, the Secretary may distinguish between varying modes and
				modalities of telehealth services and shall consider—
												(i)the nature and
				amount of service time involved; and
												(ii)the functions of
				the telecommunications.
												(B)LimitationA
				telecommunication that consists solely of a telephone audio conversation,
				facsimile, electronic text mail, or consultation between two health care
				practitioners is not considered a visit under this subsection.
											(4)Telehealth
				service
											(A)DefinitionFor
				purposes of this subsection, the term telehealth service means
				technology-based professional consultations, patient monitoring, patient
				training services, clinical observation, assessment, or treatment, and any
				additional services that utilize technologies specified by the Secretary as
				HCPCS codes developed under paragraph (3).
											(B)Update of hcpcs
				codesThe Secretary shall establish a process for the updating,
				not less frequently than annually, of HCPCS codes for telehealth
				services.
											(5)Conditions for
				payment and coverageNothing in this subsection shall be
				construed as waiving any condition of payment under sections 1814(a)(2)(C) or
				1835(a)(2)(A) or exclusion of coverage under section 1862(a)(1).
										(6)Cost
				reportingNotwithstanding any provision to the contrary, the
				Secretary shall provide that the costs of telehealth services under this
				subsection shall be reported as a reimbursable cost center on any cost report
				submitted by a home health agency to the
				Secretary.
										.
							(b)Effective
			 date
								(1)The amendment made
			 by subsection (a) shall apply to telehealth services furnished on or after
			 October 1, 2010. The Secretary of Health and Human Services shall develop and
			 implement criteria and standards under section 1895(f)(3) of the Social
			 Security Act, as amended by subsection (a), by no later than July 1,
			 2010.
								(2)In the event that
			 the Secretary has not complied with these deadlines, beginning October 1, 2010,
			 a home health visit for purpose of eligibility and payment under title XVIII of
			 the Social Security Act shall include telehealth services under section 1895(f)
			 of such Act with the aggregate of telecommunication encounters in a 24-hour
			 period considered the equivalent of one in-person visit.
								245.Coverage of home
			 health remote patient management services for chronic health
			 conditions
							(a)Medicare
			 coverage
								(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
									(A)in subparagraph
			 (DD), by striking and at the end;
									(B)in subparagraph
			 (EE), by adding and at the end; and
									(C)by inserting after
			 subparagraph (EE) the following new subparagraph:
										
											(FF)home health
				remote patient management services (as defined in subsection
				(hhh));
											.
									(2)Services
			 describedSection 1861 of such Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
									
										(hhh)Home health
				remote patient management services for chronic health conditions(1)The term remote patient management
				services means the remote monitoring, evaluation, and management of an
				individual with a covered chronic health condition (as defined in paragraph
				(2)) through the utilization of a system of technology that allows a remote
				interface to collect and transmit clinical data between the individual and a
				home health agency, in accordance with a plan of care established by a
				physician, for the purposes of clinical review or response by the home health
				agency. Such term, with respect to an individual, does not include any remote
				monitoring, evaluation, or management of the individual if such remote
				monitoring, evaluation, or management, respectively, is included as a home
				health visit under section 1895(f) for purposes of payment under this
				title.
											(2)For purposes of paragraph (1), the
				term covered chronic health condition means any chronic health
				condition specified by the
				Secretary.
											.
								(b)Payment
								(1)In
			 generalSection 1834 of such
			 Act (42 U.S.C. 1395l) is amended by adding at the end the following new
			 subsection:
									
										(n)Home Health
				Remote Patient Management Services
											(1)In
				generalThe Secretary shall establish a fee schedule for home
				health remote patient management services (as defined in section 1861(hhh)) for
				which payment is made under this part. The fee schedule shall be designed in a
				manner so that, on an annual basis, the aggregate payment amounts under this
				title for such services approximates 50 percent of the savings amount described
				in paragraph (2) for such year.
											(2)Savings
				described
												(A)In
				generalFor purposes of paragraph (1), the savings amount
				described in this paragraph for a year is the amount (if any), as estimated by
				the Secretary before the beginning of the year, by which—
													(i)the product
				described in subparagraph (B) for the year, exceeds
													(ii)the total
				payments under this part and part A for items and services furnished to
				individuals receiving home health remote patient management services at any
				time during the year.
													(B)Product
				describedThe product described in this subparagraph for a year
				is the product of—
													(i)the average per
				capita total payments under this part and part A for items and services
				furnished during the year to individuals not described in subparagraph (A)(ii),
				adjusted to remove case mix differences between such individuals not described
				in such subparagraph and the individuals described in such subparagraph;
				and
													(ii)the number of
				individuals under subparagraph (A)(ii) for the year.
													(3)LimitationIn
				no case may payments under this subsection result in the aggregate expenditures
				under this title (including payments under this subsection) exceeding the
				amount that the Secretary estimates would have been expended if coverage under
				this title for home health patient management services was not provided.
											(4)ClarificationPayments
				under the fee schedule under this subsection, with respect to an individual,
				shall be in addition to any other payments that a home health agency would
				otherwise receive under this title for items and services furnished to such
				individual and shall have no effect on the amount of such other
				payments.
											(5)Payment
				transferThere shall be
				transferred from the Federal Hospital Insurance Trust Fund under section 1817
				to the Federal Supplementary Medical Insurance Trust Fund under section 1841
				each year an amount equivalent to the product of—
												(A)expenditures under
				this subsection for the year, and
												(B)the ratio of the
				portion of the savings described in paragraph (2) for the year that are
				attributable to part A, to the total savings described in such paragraph for
				the
				year.
												.
								(2)Conforming
			 amendmentSection 1833(a)(1)
			 of such Act (42 U.S.C. 1395l(1)) is amended—
									(A)by striking
			 and (W) and inserting (W); and
									(B)by inserting
			 before the semicolon at the end the following: , (X) with respect to
			 home health remote patient management services (as defined in section
			 1861(hhh)), the amounts paid shall be the amount determined under the fee
			 schedule established under section 1834(n).
									(c)Expansion of
			 Home Health Remote Patient Management Services Coverage to Additional Chronic
			 Health ConditionsThe
			 Secretary of Health and Human Services is authorized to carry out pilot
			 projects for purposes of determining the extent to which the coverage under
			 title XVIII of the Social Security Act of home health remote patient management
			 services (as defined in paragraph (1) of section 1861(hhh) of such Act, as
			 added by subsection (a)) should be extended to individuals with chronic health
			 conditions other than those initially specified by the Secretary under
			 paragraph (2) of such section.
							(d)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall apply to services furnished on or after
			 January 1, 2010.
							246.Sense of
			 Congress on the use of remote patient management services
							(a)FindingsCongress
			 finds as follows:
								(1)Remote patient
			 management services can make chronic disease management more effective and
			 efficient for patients and for the health care system.
								(2)By collecting,
			 analyzing, and transmitting clinical health information to a health care
			 provider, remote patient management services allow patients and providers to
			 manage the medical condition of patients in a consistent and real time
			 fashion.
								(3)Utilization of
			 remote patient management services not only improves the quality of care given
			 to patients, it also reduces the need for frequent office appointments, costly
			 emergency room visits, and unnecessary hospitalizations.
								(4)Management the
			 medical condition or disease of a patient from the patient's home reduces the
			 need for face to face provider interactions. Use of remote patient management
			 services minimizes unnecessary travel and missed work and provides particular
			 value to patients residing in rural or underserved communities who would
			 otherwise face potentially significant access barriers to receiving needed
			 care.
								(5)Among the areas in
			 which remote patient management services are emerging in health care are the
			 treatment of congestive heart failure, diabetes, cardiac arrhythmia, epilepsy,
			 and sleep apnea. Prompt transmission of clinical data on each of these
			 conditions, to the health care provider or the patient as appropriate, is
			 essential to providing timely and appropriate therapeutic interventions which
			 can then reduce expensive hospitalizations.
								(6)Despite these
			 benefits, remote patient management services have failed to diffuse rapidly. A
			 significant barrier to wider adoption is the relative lack of payment
			 mechanisms in fee for service Medicare to reimburse for remote, non face to
			 face patient management.
								(7)Elimination of
			 this barrier to new remote patient management services should be encouraged by
			 requiring reimbursement under the Medicare program for providers’ time spent
			 analyzing and responding to patient data transmitted by remote
			 technologies.
								(8)Reimbursement
			 under the Medicare program for health care providers’ time spent analyzing and
			 responding to data transmitted to providers by remote technologies should be
			 made on a separate basis and should not be combined with payments for others
			 services (also referred to as bundled payments).
								(9)Payment codes used
			 for reporting and billing for payment for providers’ remote patient management
			 services should be revised or adjusted, as appropriate, to encourage the
			 application of such services for other medical conditions.
								(b)Sense of
			 congressIt is the sense of the Congress that—
								(1)remote patient
			 management services are integral to improvement in the delivery, care, and
			 efficiency of health care services furnished in the United States; and
								(2)the Administrator
			 of the Centers for Medicare & Medicaid Services should be encouraged
			 to—
									(A)expand the types
			 of medical conditions for which the use of remote patient management services
			 are reimbursed under the Medicare program;
									(B)provide for
			 separate, non-bundled payment under the Medicare program for remote patient
			 management services; and
									(C)create, revise and
			 adjust, as appropriate, codes for the accurate reporting and billing for
			 payment for remote patient management services.
									247.Telehealth
			 Advisory Committee
							(a)In
			 generalSection 1834(m)(4)(F)(ii) of the Social Security Act (42
			 U.S.C. 1395m(m)(4)(F)(ii)) is amended by adding at the end the following
			 sentences: Such process shall require the Secretary to take into account
			 the recommendations of the Telehealth Advisory Committee (as established under
			 section 247(b) of the Medical Rights and
			 Reform Act of 2009) when adding or deleting services (and HCPCS
			 codes) and in establishing policies of the Centers for Medicare & Medicaid
			 Services regarding the delivery of telehealth services. If the Secretary does
			 not implement a recommendation of the Telehealth Advisory Committee, the
			 Secretary shall publish in the Federal Register a statement regarding the
			 reason such recommendation was not implemented..
							(b)Telehealth
			 Advisory Committee
								(1)EstablishmentOn
			 and after the date that is 6 months after the date of enactment of this
			 subtitle, the Secretary of Health and Human Services (in this subsection
			 referred to as the Secretary) shall have in place a Telehealth
			 Advisory Committee (in this subsection referred to as the Advisory
			 Committee) to make recommendations to the Secretary on—
									(A)policies of the Centers for Medicare &
			 Medicaid Services regarding the delivery of telehealth services; and
									(B)the appropriate
			 addition or deletion of services (and HCPCS codes) to those specified in
			 paragraph (4)(F)(i) of section 1834(m) of the Social Security Act (42 U.S.C.
			 1395m(m)) for authorized payment under paragraph (1) of such section.
									(2)Membership;
			 terms
									(A)Membership
										(i)In
			 generalThe Advisory Committee shall be composed of 9 members, to
			 be appointed by the Secretary, of whom—
											(I)five shall be
			 practicing physicians;
											(II)two shall be
			 practicing non-physician health care providers; and
											(III)two shall be administrators of telehealth
			 programs.
											(ii)Requirements
			 for appointing membersIn appointing members of the Advisory
			 Committee, the Secretary shall—
											(I)ensure that each
			 member has prior experience with the practice of telemedicine or
			 telehealth;
											(II)give preference to individuals who are
			 currently providing telemedicine or telehealth services or who are involved in
			 telemedicine or telehealth programs;
											(III)ensure that the
			 membership of the Advisory Committee represents a balance of specialties and
			 geographic regions; and
											(IV)take into account
			 the recommendations of stakeholders.
											(B)TermsThe
			 members of the Advisory Committee shall serve for such term as the Secretary
			 may specify.
									(C)Conflicts of
			 interestAn advisory
			 committee member may not participate with respect to a particular matter
			 considered in an advisory committee meeting if such member (or an immediate
			 family member of such member) has a financial interest that could be affected
			 by the advice given to the Secretary with respect to such matter.
									(3)MeetingsThe
			 Advisory Committee shall meet twice per year and at such other times as the
			 Advisory Committee may provide.
								(4)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Advisory Committee.
								(5)Waiver of
			 administrative limitationThe Secretary shall establish the
			 Advisory Committee notwithstanding any limitation that may apply to the number
			 of advisory committees that may be established (within the Department of Health
			 and Human Services or otherwise).
								BHRSA Grant
			 Program
						250.Grant program
			 for the development of telehealth networks
							(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Director of the Office for the Advancement of Telehealth (of the Health
			 Resources and Services Administration), shall make grants to eligible entities
			 (as described in subsection (b)(2)) for the purpose of expanding access to
			 health care services for individuals in rural areas, frontier areas, and urban
			 medically underserved areas through the use of telehealth.
							(b)Eligible
			 entities
								(1)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity described
			 in paragraph (2) shall, in consultation with the State office of rural health
			 or other appropriate State entity, prepare and submit to the Secretary an
			 application, at such time, in such manner, and containing such information as
			 the Secretary may require, including the following:
									(A)A description of
			 the anticipated need for the grant.
									(B)A description of
			 the activities which the entity intends to carry out using amounts provided
			 under the grant.
									(C)A plan for
			 continuing the project after Federal support under this section is
			 ended.
									(D)A description of
			 the manner in which the activities funded under the grant will meet health care
			 needs of underserved rural populations within the State.
									(E)A description of
			 how the local community or region to be served by the network or proposed
			 network will be involved in the development and ongoing operations of the
			 network.
									(F)The source and
			 amount of non-Federal funds the entity would pledge for the project.
									(G)A showing of the
			 long-term viability of the project and evidence of health care provider
			 commitment to the network.
									The application should demonstrate
			 the manner in which the project will promote the integration of telehealth in
			 the community so as to avoid redundancy of technology and achieve economies of
			 scale.(2)Eligible
			 entities
									(A)In
			 generalAn eligible entity described in this paragraph is a
			 hospital or other health care provider in a health care network of
			 community-based health care providers that includes at least—
										(i)two of the
			 organizations described in subparagraph (B); and
										(ii)one of the
			 institutions and entities described in subparagraph (C),
										if the institution or entity is
			 able to demonstrate use of the network for purposes of education or economic
			 development (as required by the Secretary).(B)Organizations
			 describedThe organizations described in this subparagraph are
			 the following:
										(i)Community or
			 migrant health centers.
										(ii)Local health
			 departments.
										(iii)Nonprofit
			 hospitals.
										(iv)Private practice
			 health professionals, including community and rural health clinics.
										(v)Other publicly
			 funded health or social services agencies.
										(vi)Skilled nursing
			 facilities.
										(vii)County mental
			 health and other publicly funded mental health facilities.
										(viii)Providers of
			 home health services.
										(ix)Renal dialysis
			 facilities.
										(C)Institutions and
			 entities describedThe institutions and entities described in
			 this subparagraph are the following:
										(i)A public
			 school.
										(ii)A public
			 library.
										(iii)A university or
			 college.
										(iv)A local
			 government entity.
										(v)A local health
			 entity.
										(vi)A health-related
			 nonprofit foundation.
										(vii)An academic
			 health center.
										An eligible entity may include
			 for-profit entities so long as the recipient of the grant is a not-for-profit
			 entity.(c)PreferenceThe
			 Secretary shall establish procedures to prioritize financial assistance under
			 this section based upon the following considerations:
								(1)The applicant is a
			 health care provider in a health care network or a health care provider that
			 proposes to form such a network that furnishes or proposes to furnish services
			 in a medically underserved area, health professional shortage area, or mental
			 health professional shortage area.
								(2)The applicant is
			 able to demonstrate broad geographic coverage in the rural or medically
			 underserved areas of the State, or States in which the applicant is
			 located.
								(3)The applicant
			 proposes to use Federal funds to develop plans for, or to establish, telehealth
			 systems that will link rural hospitals and rural health care providers to other
			 hospitals, health care providers, and patients.
								(4)The applicant will
			 use the amounts provided for a range of health care applications and to promote
			 greater efficiency in the use of health care resources.
								(5)The applicant is
			 able to demonstrate the long-term viability of projects through cost
			 participation (cash or in-kind).
								(6)The applicant is
			 able to demonstrate financial, institutional, and community support for the
			 long-term viability of the network.
								(7)The applicant is
			 able to provide a detailed plan for coordinating system use by eligible
			 entities so that health care services are given a priority over non-clinical
			 uses.
								(d)Maximum amount
			 of assistance to individual recipientsThe Secretary shall
			 establish, by regulation, the terms and conditions of the grant and the maximum
			 amount of a grant award to be made available to an individual recipient for
			 each fiscal year under this section. The Secretary shall cause to have
			 published in the Federal Register or the HRSA Preview notice of
			 the terms and conditions of a grant under this section and the maximum amount
			 of such a grant for a fiscal year.
							(e)Use of
			 amountsThe recipient of a grant under this section may use sums
			 received under such grant for the acquisition of telehealth equipment and
			 modifications or improvements of telecommunications facilities including the
			 following:
								(1)The development
			 and acquisition through lease or purchase of computer hardware and software,
			 audio and video equipment, computer network equipment, interactive equipment,
			 data terminal equipment, and other facilities and equipment that would further
			 the purposes of this section.
								(2)The provision of
			 technical assistance and instruction for the development and use of such
			 programming equipment or facilities.
								(3)The development
			 and acquisition of instructional programming.
								(4)Demonstration
			 projects for teaching or training medical students, residents, and other health
			 profession students in rural or medically underserved training sites about the
			 application of telehealth.
								(5)The provision of
			 telenursing services designed to enhance care coordination and promote patient
			 self-management skills.
								(6)The provision of
			 services designed to promote patient understanding and adherence to national
			 guidelines for common chronic diseases, such as congestive heart failure or
			 diabetes.
								(7)Transmission
			 costs, maintenance of equipment, and compensation of specialists and referring
			 health care providers, when no other form of reimbursement is available.
								(8)Development of
			 projects to use telehealth to facilitate collaboration between health care
			 providers.
								(9)Electronic
			 archival of patient records.
								(10)Collection and
			 analysis of usage statistics and data that can be used to document the
			 cost-effectiveness of the telehealth services.
								(11)Such other uses
			 that are consistent with achieving the purposes of this section as approved by
			 the Secretary.
								(f)Prohibited
			 usesSums received under a grant under this section may not be
			 used for any of the following:
								(1)To acquire real
			 property.
								(2)Expenditures to
			 purchase or lease equipment to the extent the expenditures would exceed more
			 than 40 percent of the total grant funds.
								(3)To purchase or
			 install transmission equipment off the premises of the telehealth site and any
			 transmission costs not directly related to the grant.
								(4)For construction,
			 except that such funds may be expended for minor renovations relating to the
			 installation of equipment.
								(5)Expenditures for
			 indirect costs (as determined by the Secretary) to the extent the expenditures
			 would exceed more than 15 percent of the total grant.
								(g)Administration
								(1)NonduplicationThe
			 Secretary shall ensure that facilities constructed using grants provided under
			 this section do not duplicate adequately established telehealth
			 networks.
								(2)Coordination
			 with other agenciesThe Secretary shall coordinate, to the extent
			 practicable, with other Federal and State agencies and not-for-profit
			 organizations, operating similar grant programs to pool resources for funding
			 meritorious proposals.
								(3)Informational
			 effortsThe Secretary shall establish and implement procedures to
			 carry out outreach activities to advise potential end users located in rural
			 and medically underserved areas of each State about the program authorized by
			 this section.
								(h)Prompt
			 implementationThe Secretary shall take such actions as are
			 necessary to carry out the grant program as expeditiously as possible.
							(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each of the fiscal years 2011 through 2014.
							251.Reauthorization
			 of telehealth network and telehealth resource centers grant
			 programsSubsection (s) of
			 section 330I of the Public Health Service Act (42 U.S.C. 254c–14) is
			 amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 and before such sums; and
								(B)by inserting
			 $10,000,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2014 before the semicolon; and
								(2)in paragraph
			 (2)—
								(A)by striking
			 and before such sums; and
								(B)by inserting
			 $10,000,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2014 before the semicolon.
								DEliminating Waste,
			 Fraud, and Abuse
				261.Site
			 inspections; background checks; denial and suspension of billing
			 privileges
					(a)Site Inspections
			 for DME Suppliers, Community Mental Health Centers, and Other Provider
			 GroupsTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the
			 end the following:
						
							1898.Site inspections for DME suppliers, community mental health
		  centers, and other provider groups(a)Site
				Inspections
									(1)In
				generalThe Secretary shall conduct a site inspection for each
				applicable provider (as defined in paragraph (2)) that applies to enroll under
				this title in order to provide items or services under this title. Such site
				inspection shall be in addition to any other site inspection that the Secretary
				would otherwise conduct with regard to an applicable provider.
									(2)Applicable
				provider defined
										(A)In
				generalExcept as provided in subparagraph (B), in this section
				the term applicable provider means—
											(i)a
				supplier of durable medical equipment (including items described in section
				1834(a)(13));
											(ii)a
				supplier of prosthetics, orthotics, or supplies (including items described in
				paragraphs (8) and (9) of section 1861(s));
											(iii)a community
				mental health center; or
											(iv)any other
				provider group, as determined by the Secretary (including suppliers, both
				participating suppliers and non-participating suppliers, as such terms are
				defined for purposes of section 1842).
											(B)ExceptionIn
				this section, the term applicable provider does not
				include—
											(i)a
				physician that provides durable medical equipment (as described in subparagraph
				(A)(i)) or prosthetics, orthotics, or supplies (as described in subparagraph
				(A)(ii)) to an individual as incident to an office visit by such individual;
				or
											(ii)a
				hospital that provides durable medical equipment (as described in subparagraph
				(A)(i)) or prosthetics, orthotics, or supplies (as described in subparagraph
				(A)(ii)) to an individual as incident to an emergency room visit by such
				individual.
											(b)Standards and
				RequirementsIn conducting the site inspection pursuant to
				subsection (a), the Secretary shall ensure that the site being inspected is in
				full compliance with all the conditions and standards of participation and
				requirements for obtaining billing privileges under this title.
								(c)TimeThe
				Secretary shall conduct the site inspection for an applicable provider prior to
				the issuance of billing privileges under this title to such provider.
								(d)Timely
				ReviewThe Secretary shall provide for procedures to ensure that
				the site inspection required under this section does not unreasonably delay the
				issuance of billing privileges under this title to an applicable
				provider.
								.
					(b)Background
			 ChecksTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) (as amended by subsection (a))
			 is amended by adding at the end the following new section:
						
							1899.Background checks; denial and suspension of billing
		  privileges(a)Background Check
				RequiredExcept as provided
				in subsection (b), the Secretary shall conduct a background check on any
				individual or entity that enrolls under this title for the purpose of
				furnishing any item or service under this title, including any individual or
				entity that is a supplier, a person with an ownership or control interest, a
				managing employee (as defined in section 1126(b)), or an authorized or
				delegated official of the individual or entity. In performing the background
				check, the Secretary shall—
									(1)conduct the
				background check before authorizing billing privileges under this title to the
				individual or entity, respectively;
									(2)include a search
				of criminal records in the background check;
									(3)provide for
				procedures that ensure the background check does not unreasonably delay the
				authorization of billing privileges under this title to an eligible individual
				or entity, respectively; and
									(4)establish criteria for targeted reviews
				when the individual or entity renews participation under this title, with
				respect to the background check of the individual or entity, respectively, to
				detect changes in ownership, bankruptcies, or felonies by the individual or
				entity.
									(b)Use of State
				licensing procedureThe Secretary may use the results of a State
				licensing procedure as a background check under subsection (a) if the State
				licensing procedure meets the requirements of such subsection.
								(c)Attorney General
				required To provide information
									(1)In
				generalUpon request of the Secretary, the Attorney General shall
				provide the criminal background check information referred to in subsection
				(a)(2) to the Secretary.
									(2)Restriction on
				use of disclosed informationThe Secretary may only use the
				information disclosed under subsection (a) for the purpose of carrying out the
				Secretary’s responsibilities under this title.
									(d)Refusal To
				Authorize Billing Privileges
									(1)AuthorityIn
				addition to any other remedy available to the Secretary, the Secretary may
				refuse to authorize billing privileges under this title to an individual or
				entity if the Secretary determines, after a background check conducted under
				this section, that such individual or entity, respectively, has a history of
				acts that indicate authorization of billing privileges under this title to such
				individual or entity, respectively, would be detrimental to the best interests
				of the program or program beneficiaries. Such acts may include—
										(A)any
				bankruptcy;
										(B)any act resulting
				in a civil judgment against such individual or entity; or
										(C)any felony
				conviction under Federal or State law.
										(2)Reporting of
				refusal to authorize billing privileges to the healthcare integrity and
				protection data bank (HIPDB)
										(A)In
				generalSubject to subparagraph (B), a determination under
				paragraph (1) to refuse to authorize billing privileges under this title to an
				individual or entity as a result of a background check conducted under this
				section shall be reported to the healthcare integrity and protection data bank
				established under section 1128E in accordance with the procedures for reporting
				final adverse actions taken against a health care provider, supplier, or
				practitioner under that section.
										(B)ExceptionAny
				determination described in subparagraph (A) that the Secretary specifies is not
				appropriate for inclusion in the healthcare integrity and protection data bank
				established under section 1128E shall not be reported to such data
				bank.
										.
					(c)Denial and
			 suspension of billing privilegesSection 1899 of the Social Security Act, as
			 added by subsection (b), is amended by adding at the end the following new
			 subsection:
						
							(e)Authority To
				suspend billing privileges or refuse To authorize additional billing
				privileges
								(1)In
				generalThe Secretary may suspend any billing privilege under
				this title authorized for an individual or entity or refuse to authorize any
				additional billing privilege under this title to such individual or entity
				if—
									(A)such individual or
				entity, respectively, has an outstanding overpayment due to the Secretary under
				this title;
									(B)payments under
				this title to such individual or entity, respectively, have been suspended;
				or
									(C)100 percent of the
				payment claims under this title for such individual or entity, respectively,
				are reviewed on a pre-payment basis.
									(2)Application to
				restructured entitiesIn the case that an individual or entity is
				subject to a suspension or refusal of billing privileges under this section, if
				the Secretary determines that the ownership or management of a new entity is
				under the control or management of such an individual or entity subject to such
				a suspension or refusal, the new entity shall be subject to any such applicable
				suspension or refusal in the same manner and to the same extent as the initial
				individual or entity involved had been subject to such applicable suspension or
				refusal.
								(3)Duration of
				suspensionA suspension of billing privileges under this
				subsection, with respect to an individual or entity, shall be in effect
				beginning on the date of the Secretary’s determination that the offense was
				committed and ending not earlier than such date on which all applicable
				overpayments and other applicable outstanding debts have been paid and all
				applicable payment suspensions have been
				lifted.
								.
					(d)Regulations;
			 Effective Date
						(1)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall promulgate such regulations as are necessary
			 to implement the amendments made by subsections (a), (b), and (c).
						(2)Effective
			 dates
							(A)Site inspections
			 and background checksThe amendments made by subsections (a) and
			 (b) shall apply to applications to enroll under title XVIII of the Social
			 Security Act received by the Secretary of Health and Human Services on or after
			 the first day of the first year beginning after the date of the enactment of
			 this Act.
							(B)Denials and
			 suspensions of billing privilegesThe amendment made by
			 subsection (c) shall apply to overpayments or debts in existence on or after
			 the date of the enactment of this Act, regardless of whether the final
			 determination, with respect to such overpayment or debt, was made before, on,
			 or after such date.
							(e)Use of Medicare
			 Integrity Program FundsThe Secretary of Health and Human
			 Services may use funds appropriated or transferred for purposes of carrying out
			 the Medicare integrity program established under section 1893 of the
			 Social Security Act (42 U.S.C.
			 1395ddd) to carry out the provisions of sections 1898 and 1899 of that Act (as
			 added by subsections (a) and (b)).
					262.Registration
			 and background checks of billing agencies and individuals
					(a)In
			 generalTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) (as amended by section 2(b))
			 is amended by adding at the end the following new section:
						
							1899A.Registration and background checks of billing agencies and
		  individuals; identification numbers required for providers and
		  suppliers(a)Registration
									(1)In
				generalThe Secretary shall establish procedures, including
				modifying the Provider Enrollment and Chain Ownership System (PECOS)
				administered by the Centers for Medicare & Medicaid Services, to provide
				for the registration of all applicable persons in accordance with this
				section.
									(2)Required
				applicationEach applicable person shall submit a registration
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.
									(3)Identification
				numberIf the Secretary approves an application submitted under
				subsection (b), the Secretary shall assign a unique identification number to
				the applicable person.
									(4)RequirementEvery
				claim for reimbursement under this title that is compiled or submitted by an
				applicable person shall contain the identification number that is assigned to
				the applicable person pursuant to subsection (c).
									(5)Timely
				reviewThe Secretary shall provide for procedures that ensure the
				timely consideration and determination regarding approval of applications under
				this subsection.
									(6)Definition of
				applicable personIn this section, the term applicable
				person means any individual or entity that compiles or submits claims
				for reimbursement under this title to the Secretary on behalf of any individual
				or entity.
									(b)Background
				checks
									(1)In generalExcept as provided in paragraph (2), the
				Secretary shall conduct a background check on any applicable person that
				registers under subsection (a). In performing the background check, the
				Secretary shall—
										(A)conduct the background check before
				issuing a unique identification number to the applicable person;
										(B)include a search of criminal records
				in the background check;
										(C)provide for procedures that ensure the
				background check does not unreasonably delay the issuance of the unique
				identification number to an eligible applicable person; and
										(D)establish criteria for periodic targeted
				reviews with respect to the background check of the applicable person.
										(2)Use of State licensing
				procedureThe Secretary may use the results of a State licensing
				procedure as a background check under paragraph (1) if the State licensing
				procedure meets the requirements of such paragraph.
									(3)Attorney General required To
				provide information
										(A)In generalUpon
				request of the Secretary, the Attorney General shall provide the criminal
				background check information referred to in paragraph (1)(B) to the
				Secretary.
										(B)Restriction on use of disclosed
				informationThe Secretary may only use the information disclosed
				under paragraph (1) for the purpose of carrying out the Secretary’s
				responsibilities under this title.
										(4)Refusal To Issue Unique
				identification numberIn addition to any other remedy available
				to the Secretary, the Secretary may refuse to issue a unique identification
				number described in subsection (a)(3) to an applicable person if the Secretary
				determines, after a background check conducted under this subsection, that such
				person has a history of acts that indicate issuance of such number under this
				title to such person would be detrimental to the best interests of the program
				or program beneficiaries. Such acts may include—
										(A)any bankruptcy;
										(B)any act resulting in a civil judgment
				against such person; or
										(C)any felony conviction under Federal or
				State law.
										(c)Identification
				numbers for providers and suppliersThe Secretary shall establish
				procedures to ensure that each provider of services and each supplier that
				submits claims for reimbursement under this title to the Secretary is assigned
				a unique identification
				number.
								.
					(b)Permissive
			 ExclusionSection 1128(b) of the Social Security Act (42 U.S.C. 1320a–7(b)) is
			 amended by adding at the end the following:
						
							(16)Fraud by
				applicable personAn applicable person (as defined in section
				1899A(a)(6)) that the Secretary determines knowingly submitted or caused to be
				submitted a claim for reimbursement under title XVIII that the applicable
				person knows or should know is false or
				fraudulent.
							.
					(c)Regulations;
			 Effective date
						(1)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall promulgate such regulations as are necessary
			 to implement the amendments made by subsections (a) and (b).
						(2)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to applicable persons and other entities on and after the first day of the
			 first year beginning after the date of the enactment of this Act.
						263.Expanded access
			 to the healthcare integrity and protection data bank (HIPDB)
					(a)In
			 GeneralSection 1128E(d)(1) of the Social Security Act (42 U.S.C. 1320a–7e(d)(1))
			 is amended to read as follows:
						
							(1)AvailabilityThe
				information in the data bank maintained under this section shall be available
				to—
								(A)Federal and State
				government agencies and health plans, and any health care provider, supplier,
				or practitioner entering an employment or contractual relationship with an
				individual or entity who could potentially be the subject of a final adverse
				action, where the contract involves the furnishing of items or services
				reimbursed by one or more Federal health care programs (regardless of whether
				the individual or entity is paid by the programs directly, or whether the items
				or services are reimbursed directly or indirectly through the claims of a
				direct provider); and
								(B)utilization and
				quality control peer review organizations and accreditation entities as defined
				by the Secretary, including but not limited to organizations described in part
				B of this title and in section
				1154(a)(4)(C).
								.
					(b)No fees for use
			 of HIPDB by entities contracting with MedicareSection
			 1128E(d)(2) of the Social Security Act (42 U.S.C. 1320a–7e(d)(2)) is amended by
			 striking Federal agencies and inserting Federal agencies
			 or other entities, such as fiscal intermediaries and carriers, acting under
			 contract on behalf of such agencies.
					(c)Criminal penalty
			 for misuse of informationSection 1128B(b) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)) is amended by adding at the end the following:
						
							(4)Whoever knowingly uses information
				maintained in the healthcare integrity and protection data bank maintained in
				accordance with section 1128E for a purpose other than a purpose authorized
				under that section shall be imprisoned for not more than three years or fined
				under title 18, United States Code, or
				both.
							.
					(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					264.Liability of
			 Medicare administrative contractors for claims submitted by excluded
			 providers
					(a)Reimbursement to
			 the Secretary for amounts paid to excluded providersSection
			 1874A(b) of the Social Security Act (42 U.S.C. 1395kk(b)) is amended by adding
			 at the end the following new paragraph:
						
							(6)Reimbursements
				to Secretary for amounts paid to excluded providersThe Secretary shall not enter into a
				contract with a Medicare administrative contractor under this section unless
				the contractor agrees to reimburse the Secretary for any amounts paid by the
				contractor for a service under this title which is furnished by an individual
				or entity during any period for which the individual or entity is excluded,
				pursuant to section 1128, 1128A, or 1156, from participation in the health care
				program under this title if the amounts are paid after the 60-day period
				beginning on the date the Secretary provides notice of the exclusion to the
				contractor, unless the payment was made as a result of incorrect information
				provided by the Secretary or the individual or entity excluded from
				participation has concealed or altered their
				identity.
							.
					(b)Conforming
			 Repeal of Mandatory Payment RuleSection 1862(e) of the
			 Social Security Act (42 U.S.C.
			 1395y(e)) is amended—
						(1)in paragraph
			 (1)(B), by striking and when the person and all that follows
			 through person); and
						(2)by amending
			 paragraph (2) to read as follows:
							
								(2)No individual or entity may bill (or
				collect any amount from) any individual for any item or service for which
				payment is denied under paragraph (1). No individual is liable for payment of
				any amounts billed for such an item or service in violation of the preceding
				sentence.
								.
						(c)Effective
			 Date
						(1)In
			 generalThe amendments made by this section shall apply to claims
			 for payment submitted on or after the date of the enactment of this Act.
						(2)Contract
			 modificationThe Secretary of Health and Human Services shall
			 take such steps as may be necessary to modify contracts entered into, renewed,
			 or extended prior to the date of the enactment of this Act to conform such
			 contracts to the provisions of this section.
						265.Community
			 mental health centers
					(a)In
			 GeneralSection 1861(ff)(3)(B) of the
			 Social Security Act (42 U.S.C.
			 1395x(ff)(3)(B)) is amended by striking “entity that—” and all that follows and
			 inserting the following: “entity that—
						
							(i)provides the community mental health
				services specified in paragraph (1) of section 1913(c) of the
				Public Health Service Act;
							(ii)meets applicable certification or
				licensing requirements for community mental health centers in the State in
				which it is located;
							(iii)provides a significant share of its
				services to individuals who are not eligible for benefits under this title;
				and
							(iv)meets such additional standards or
				requirements for obtaining billing privileges under this title as the Secretary
				may specify to ensure—
								(I)the health and safety of
				beneficiaries receiving such services; or
								(II)the furnishing of such services in
				an effective and efficient
				manner.
								.
					(b)RestrictionSection
			 1861(ff)(3)(A) of such Act (42 U.S.C. 1395x(ff)(3)(A)) is amended by inserting
			 other than in an individual’s home or in an inpatient or residential
			 setting before the period.
					(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after the first day of the sixth month that begins
			 after the date of the enactment of this Act.
					266.Limiting the
			 discharge of debts in bankruptcy proceedings in cases where a health care
			 provider or a supplier engages in fraudulent activity
					(a)In
			 General
						(1)Civil monetary
			 penaltiesSection 1128A(a) of the Social Security Act (42 U.S.C. 1320a–7a(a)) is
			 amended by adding at the end the following: Notwithstanding any other
			 provision of law, amounts made payable under this section are not dischargeable
			 under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
			 any other provision of such title..
						(2)Recovery of
			 overpayment to providers of services under part a of
			 medicareSection 1815(d) of the Social Security Act (42 U.S.C. 1395g(d)) is
			 amended—
							(A)by inserting
			 (1) after (d); and
							(B)by adding at the
			 end the following:
								
									(2)Notwithstanding any other provision
				of law, amounts due to the Secretary under this section are not dischargeable
				under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
				any other provision of such title if the overpayment was the result of
				fraudulent activity, as may be defined by the
				Secretary.
									.
							(3)Recovery of
			 overpayment of benefits under part B of
			 medicareSection 1833(j) of the Social Security Act (42 U.S.C. 1395l(j)) is
			 amended—
							(A)by inserting
			 (1) after (j); and
							(B)by adding at the
			 end the following:
								
									(2)Notwithstanding any other provision
				of law, amounts due to the Secretary under this section are not dischargeable
				under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
				any other provision of such title if the overpayment was the result of
				fraudulent activity, as may be defined by the
				Secretary.
									.
							(4)Collection of
			 past-due obligations arising from breach of scholarship and loan
			 contractSection 1892(a) of the Social Security Act (42 U.S.C. 1395ccc(a)) is
			 amended by adding at the end the following:
							
								(5)Notwithstanding
				any other provision of law, amounts due to the Secretary under this section are
				not dischargeable under section 727, 944, 1141, 1228, or 1328 of title 11,
				United States Code, or any other provision of such
				title.
								.
						(b)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 bankruptcy petitions filed after the date of the enactment of this Act.
					267.Illegal
			 distribution of a Medicare or Medicaid beneficiary identification or billing
			 privilegesSection 1128B(b) of
			 the Social Security Act (42 U.S.C.
			 1320a–7b(b)), as amended by section 4(c), is amended by adding at the end the
			 following:
					
						(5)Whoever knowingly, intentionally, and
				with the intent to defraud purchases, sells or distributes, or arranges for the
				purchase, sale, or distribution of two or more Medicare or Medicaid beneficiary
				identification numbers or billing privileges under title XVIII or title XIX
				shall be imprisoned for not more than three years or fined under title 18,
				United States Code (or, if greater, an amount equal to the monetary loss to the
				Federal and any State government as a result of such acts), or
				both.
						.
				268.Treatment of
			 certain Social Security Act crimes as
			 Federal health care offenses
					(a)In
			 GeneralSection 24(a) of title 18, United States Code, is
			 amended—
						(1)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
						(2)by adding at the
			 end the following:
							
								(3)section 1128B of
				the Social Security Act (42 U.S.C.
				1320a–7b).
								.
						(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and apply to acts committed on or after
			 the date of the enactment of this Act.
					269.Authority of
			 Office of Inspector General of the Department of Health and Human
			 Services
					(a)AuthorityNotwithstanding
			 any other provision of law, upon designation by the Inspector General of the
			 Department of Health and Human Services, any criminal investigator of the
			 Office of Inspector General of such department may, in accordance with
			 guidelines issued by the Secretary of Health and Human Services and approved by
			 the Attorney General, while engaged in activities within the lawful
			 jurisdiction of such Inspector General—
						(1)obtain and execute
			 any warrant or other process issued under the authority of the United
			 States;
						(2)make an arrest
			 without a warrant for—
							(A)any offense
			 against the United States committed in the presence of such investigator;
			 or
							(B)any felony offense
			 against the United States, if such investigator has reasonable cause to believe
			 that the person to be arrested has committed or is committing that felony
			 offense; and
							(3)exercise any other
			 authority necessary to carry out the authority described in paragraphs (1) and
			 (2).
						(b)FundsThe
			 Office of Inspector General of the Department of Health and Human Services may
			 receive and expend funds that represent the equitable share from the forfeiture
			 of property in investigations in which the Office of Inspector General
			 participated, and that are transferred to the Office of Inspector General by
			 the Department of Justice, the Department of the Treasury, or the United States
			 Postal Service. Such equitable sharing funds shall be deposited in a separate
			 account and shall remain available until expended.
					270.Universal
			 product numbers on claims forms for reimbursement under the Medicare
			 Program
					(a)UPNs on Claims
			 Forms for Reimbursement Under the Medicare Program
						(1)Accommodation of
			 UPNs on medicare claims formsNot later than February 1, 2011,
			 all claims forms developed or used by the Secretary of Health and Human
			 Services for reimbursement under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) shall accommodate the use of universal product numbers for a UPN covered
			 item.
						(2)Requirement for
			 payment of claimsTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), as amended by sections 2 and 3, is amended by adding at the end the
			 following new section:
							
								1899B.Use of universal product numbers(a)In
				GeneralNo payment shall be made under this title for any claim
				for reimbursement for any UPN covered item unless the claim contains the
				universal product number of the UPN covered item.
									(b)DefinitionsIn
				this section:
										(1)UPN covered
				item
											(A)In
				generalExcept as provided in subparagraph (B), the term
				UPN covered item means—
												(i)a
				covered item as that term is defined in section 1834(a)(13);
												(ii)an item described
				in paragraph (8) or (9) of section 1861(s);
												(iii)an item
				described in paragraph (5) of section 1861(s); and
												(iv)any other item
				for which payment is made under this title that the Secretary determines to be
				appropriate.
												(B)ExclusionThe
				term UPN covered item does not include a customized item for which
				payment is made under this title.
											(2)Universal
				product numberThe term universal product number
				means a number that is—
											(A)affixed by the
				manufacturer to each individual UPN covered item that uniquely identifies the
				item at each packaging level; and
											(B)based on
				commercially acceptable identification standards such as, but not limited to,
				standards established by the Uniform Code Council-International Article
				Numbering System or the Health Industry Business Communication
				Council.
											.
						(3)Development and
			 implementation of procedures
							(A)Information
			 included in UPNThe Secretary of Health and Human Services, in
			 consultation with manufacturers and entities with appropriate expertise, shall
			 determine the relevant descriptive information appropriate for inclusion in a
			 universal product number for a UPN covered item.
							(B)Review of
			 procedureFrom the information obtained by the use of universal
			 product numbers on claims for reimbursement under the Medicare program, the
			 Secretary of Health and Human Services, in consultation with interested
			 parties, shall periodically review the UPN covered items billed under the
			 Health Care Financing Administration Common Procedure Coding System and adjust
			 such coding system to ensure that functionally equivalent UPN covered items are
			 billed and reimbursed under the same codes.
							(4)Effective
			 dateThe amendment made by paragraph (2) shall apply to claims
			 for reimbursement submitted on and after February 1, 2011.
						(b)Study and
			 Reports to Congress
						(1)StudyThe
			 Secretary of Health and Human Services shall conduct a study on the results of
			 the implementation of the provisions in paragraphs (1) and (3) of subsection
			 (a) and the amendment to the Social Security
			 Act in paragraph (2) of such subsection.
						(2)Reports
							(A)Progress
			 reportNot later than six months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall submit to
			 Congress a report that contains a detailed description of the progress of the
			 matters studied pursuant to paragraph (1).
							(B)ImplementationNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter for three years, the Secretary of Health and Human Services shall
			 submit to Congress a report that contains a detailed description of the results
			 of the study conducted pursuant to paragraph (1), together with the Secretary’s
			 recommendations regarding the use of universal product numbers and the use of
			 data obtained from the use of such numbers.
							(c)DefinitionsIn
			 this section:
						(1)UPN covered
			 itemThe term UPN covered item has the meaning given
			 such term in section 1899B(b)(1) of the Social
			 Security Act (as added by subsection (a)(2)).
						(2)Universal
			 product numberThe term universal product number has
			 the meaning given such term in section 1899B(b)(2) of the
			 Social Security Act (as added by
			 subsection (a)(2)).
						(d)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary for the purpose of carrying out the provisions in
			 paragraphs (1) and (3) of subsection (a), subsection (b), and section 1899B of
			 the Social Security Act (as added by
			 subsection (a)(2)).
					EPromoting Health
			 and Preventing Chronic Disease through Prevention and Wellness Programs
			 
				281.FindingsCongress finds the following:
					(1)Keeping people
			 healthy and preventing disease must be an important part of improving our
			 Federal health system.
					(2)More than 133
			 million Americans, which accounts for 45 percent of the U.S. population, have
			 at least one chronic condition.
					(3)With the growth in
			 obesity, especially among younger Americans, the diagnosis of childhood chronic
			 diseases has almost quadrupled over the past four decades and is expected to
			 continue to rise.
					(4)Chronic diseases
			 are the leading causes of preventable death and disability in the United
			 States, accounting for 7 out of every 10 deaths and killing more than 1,700,000
			 people in the United States every year.
					(5)Two-thirds of the
			 increase in health care spending is due to increased prevalence of treated
			 chronic disease.
					(6)Seventy-five
			 percent of the nation’s aggregate health care spending is on treating patients
			 with chronic disease, and the vast majority of these diseases are preventable.
			 Unfortunately, less than one percent of total health care spending goes toward
			 prevention.
					(7)According to a
			 recent study, treatment of the seven most common chronic diseases, coupled with
			 productivity losses, cost the U.S. economy more than $1 trillion dollars
			 annually. It has been estimated that modest reductions in unhealthy behaviors
			 could prevent or delay 40 million cases of chronic illness per year.
					(8)Chronic diseases
			 are burdensome to American businesses. Not only does a sicker American
			 workforce have higher health care costs, but it is also less productive.
			 Chronic illnesses lead to absenteeism and decreased effectiveness while at work
			 due to illness.
					(9)Prevention not
			 only saves lives, it is highly cost-effective. One study concluded that an
			 investment of $10 per person per year in proven community-based programs to
			 increase physical activity, improve nutrition, and prevent smoking and other
			 tobacco use could save the country more than $16 billion annually within five
			 years. This is a return of $5.60 for every $1 spent.
					282.Tax credit to
			 employers for costs of implementing prevention and wellness programs
					(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
						
							45R.Prevention and
				wellness program credit
								(a)Allowance of
				credit
									(1)In
				generalFor purposes of section 38, the prevention and wellness
				credit determined under this section for any taxable year during the credit
				period with respect to an employer is an amount equal to 50 percent of the
				costs paid or incurred by the employer in connection with a qualified
				prevention and wellness during the taxable year. For purposes of the preceding
				sentence, in the case of any qualified prevention and wellness offered as part
				of an employer-provided group health plan, including health insurance offered
				in connection with such plan, only costs attributable to the qualified
				prevention and wellness and not to the group health plan or health insurance
				coverage may be taken into account.    
									(2)LimitationThe
				amount of credit allowed under paragraph (1) for any taxable year shall not
				exceed the sum of—
										(A)the product of
				$200 and the number of employees of the employer not in excess of 200
				employees, plus
										(B)the product of
				$100 and the number of employees of the employer in excess of 200
				employees.
										(b)Qualified
				prevention and wellnessFor purposes of this section—
									(1)Qualified
				prevention and wellnessThe term qualified prevention and
				wellness means a program which—
										(A)consists of any 3
				of the prevention and wellness components described in subsection (c),
				and
										(B)which is certified
				by the Secretary of Health and Human Services, in coordination with the
				Director of the Center for Disease Control and Prevention, as a qualified
				prevention and wellness under this section.
										(2)Programs must be
				consistent with research and best practices
										(A)In
				generalThe Secretary of Health and Human Services shall not
				certify a program as a qualified prevention and wellness unless the
				program—
											(i)is
				consistent with evidence-based research and best practices, as identified by
				persons with expertise in employer health promotion and prevention and
				wellness,
											(ii)includes
				multiple, evidence-based strategies which are based on the existing and
				emerging research and careful scientific reviews, including the Guide to
				Community Preventive Services, the Guide to Clinical Preventive Services, and
				the National Registry for Effective Programs, and
											(iii)includes
				strategies which focus on employee populations with a disproportionate burden
				of health problems.
											(B)Periodic
				updating and reviewThe Secretary of Health and Human Services
				shall establish procedures for periodic review of programs under this
				subsection. Such procedures shall require revisions of programs if necessary to
				ensure compliance with the requirements of this section and require updating of
				the programs to the extent the Secretary, in coordination with the Director of
				the Centers for Disease Control and Prevention, determines necessary to reflect
				new scientific findings.
										(3)Health
				literacyThe Secretary of Health and Human Services shall, as
				part of the certification process, encourage employees to make the programs
				culturally competent and to meet the health literacy needs of the employees
				covered by the programs.
									(c)Prevention and
				wellness program componentsFor purposes of this section, the
				prevention and wellness components described in this subsection are the
				following:
									(1)Health awareness
				componentA health awareness component which provides for the
				following:
										(A)Health
				educationThe dissemination of health information which addresses
				the specific needs and health risks of employees.
										(B)Health
				screeningsThe opportunity for periodic screenings for health
				problems and referrals for appropriate follow up measures.
										(2)Employee
				engagement componentAn employee engagement component which
				provides for—
										(A)the establishment
				of a committee to actively engage employees in worksite prevention and wellness
				through worksite assessments and program planning, delivery, evaluation, and
				improvement efforts, and
										(B)the tracking of
				employee participation.
										(3)Behavioral
				change componentA behavioral change component which provides for
				altering employee lifestyles to encourage healthy living through counseling,
				seminars, on-line programs, or self-help materials which provide technical
				assistance and problem solving skills. Such component may include programs
				relating to—
										(A)tobacco
				use,
										(B)obesity,
										(C)stress
				management,
										(D)physical
				fitness,
										(E)nutrition,
										(F)substance
				abuse,
										(G)depression,
				and
										(H)mental health
				promotion (including anxiety).
										(4)Supportive
				environment componentA supportive environment component which
				includes the following:
										(A)On-site
				policiesPolicies and services at the worksite which promote a
				healthy lifestyle, including policies relating to—
											(i)tobacco use at the
				worksite,
											(ii)the nutrition of
				food available at the worksite through cafeterias and vending options,
											(iii)minimizing
				stress and promoting positive mental health in the workplace,
											(iv)where applicable,
				accessible and attractive stairs, and
											(v)the encouragement
				of physical activity before, during, and after work hours.
											(B)Participation
				incentives
											(i)In
				generalQualified incentive benefits for each employee who
				participates in the health screenings described in paragraph (1)(B) or the
				behavioral change programs described in paragraph (3).
											(ii)Qualified
				incentive benefitFor purposes of clause (i), the term
				qualified incentive benefit means any benefit which is approved by
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention.
											(C)Employee
				inputThe opportunity for employees to participate in the
				management of any qualified prevention and wellness to which this section
				applies.
										(d)Participation
				requirement
									(1)In
				generalNo credit shall be allowed under subsection (a) unless
				the Secretary of Health and Human Services, in coordination with the Director
				of the Centers for Disease Control and Prevention, certifies, as a part of any
				certification described in subsection (b), that each prevention and wellness
				component of the qualified prevention and wellness applies to all qualified
				employees of the employer. The Secretary of Health and Human Services shall
				prescribe rules under which an employer shall not be treated as failing to meet
				the requirements of this subsection merely because the employer provides
				specialized programs for employees with specific health needs or unusual
				employment requirements or provides a pilot program to test new wellness
				strategies.
									(2)Qualified
				employeeFor purposes of paragraph (1), the term qualified
				employee means—
										(A)for employers
				offering health insurance coverage, an employee who is eligible for such
				coverage, or
										(B)for employers not
				offering health insurance coverage, an employee who works an average of not
				less than 25 hours per week during the taxable year.
										(e)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Employee and
				employer
										(A)Partners and
				partnershipsThe term employee includes a partner
				and the term employer includes a partnership.
										(B)Certain rules to
				applyRules similar to the rules of section 52 shall
				apply.
										(2)Certain costs
				not includedCosts paid or incurred by an employer for food or
				health insurance shall not be taken into account under subsection (a).
									(3)No credit where
				grant awardedNo credit shall be allowable under subsection (a)
				with respect to any qualified prevention and wellness of any taxpayer (other
				than an eligible employer described in subsection (f)(2)(A)) who receives a
				grant provided by the United States, a State, or a political subdivision of a
				State for use in connection with such program. The Secretary shall prescribe
				rules providing for the waiver of this paragraph with respect to any grant
				which does not constitute a significant portion of the funding for the
				qualified prevention and wellness.
									(4)Credit
				period
										(A)In
				generalThe term credit period means the period of
				10 consecutive taxable years beginning with the taxable year in which the
				qualified prevention and wellness is first certified under this section.
										(B)Special rule for
				existing programsIn the case of an employer (or predecessor)
				which operates a prevention and wellness for its employees on the date of the
				enactment of this section, subparagraph (A) shall be applied by substituting
				3 consecutive taxable years for 10 consecutive taxable
				years. The Secretary shall prescribe rules under which this subsection
				shall not apply if an employer is required to make substantial modifications in
				the existing prevention and wellness in order to qualify such program for
				certification as a qualified prevention and wellness.
										(C)Controlled
				groupsFor purposes of this paragraph, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
										(f)Portion of
				credit made refundable
									(1)In
				generalIn the case of an eligible employer of an employee, the
				aggregate credits allowed to a taxpayer under subpart C shall be increased by
				the lesser of—
										(A)the credit which
				would be allowed under this section without regard to this subsection and the
				limitation under section 38(c), or
										(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 38(c) for any taxable year were increased by the amount of employer
				payroll taxes imposed on the taxpayer during the calendar year in which the
				taxable year begins.
										The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of the credit otherwise
				allowable under subsection (a) without regard to section 38(c).(2)Eligible
				employerFor purposes of this subsection, the term eligible
				employer means an employer which is—
										(A)a State or
				political subdivision thereof, the District of Columbia, a possession of the
				United States, or an agency or instrumentality of any of the foregoing,
				or
										(B)any organization
				described in section 501(c) of the Internal Revenue Code of 1986 which is
				exempt from taxation under section 501(a) of such Code.
										(3)Employer payroll
				taxesFor purposes of this subsection—
										(A)In
				generalThe term employer payroll taxes means the
				taxes imposed by—
											(i)section 3111(b),
				and
											(ii)sections 3211(a)
				and 3221(a) (determined at a rate equal to the rate under section
				3111(b)).
											(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph (A).
										(g)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2017.
								.
					(b)Treatment as
			 general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 (relating to general business credit) is amended
			 by striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following:
						
							(36)the prevention
				and wellness credit determined under section
				45R.
							.
					(c)Denial of double
			 benefitSection 280C of the Internal Revenue Code of 1986
			 (relating to certain expenses for which credits are allowable) is amended by
			 adding at the end the following new subsection:
						
							(g)Prevention and
				wellness program credit
								(1)In
				generalNo deduction shall be allowed for that portion of the
				costs paid or incurred for a qualified prevention and wellness (within the
				meaning of section 45R) allowable as a deduction for the taxable year which is
				equal to the amount of the credit allowable for the taxable year under section
				45R.
								(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
									(A)the amount of the
				credit determined for the taxable year under section 45R, exceeds
									(B)the amount
				allowable as a deduction for such taxable year for a qualified prevention and
				wellness,
									the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsIn the case of a corporation which is a member of a
				controlled group of corporations (within the meaning of section 41(f)(5)) or a
				trade or business which is treated as being under common control with other
				trades or business (within the meaning of section 41(f)(1)(B)), this subsection
				shall be applied under rules prescribed by the Secretary similar to the rules
				applicable under subparagraphs (A) and (B) of section
				41(f)(1).
								.
					(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
						
							
								Sec. 45R. Prevention and wellness program
				credit.
							
							.
					(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					(f)Outreach
						(1)In
			 generalThe Secretary of the Treasury, in conjunction with the
			 Director of the Centers for Disease Control and members of the business
			 community, shall institute an outreach program to inform businesses about the
			 availability of the prevention and wellness credit under section 45R of the
			 Internal Revenue Code of 1986 as well as to educate businesses on how to
			 develop programs according to recognized and promising practices and on how to
			 measure the success of implemented programs.
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the outreach program described in paragraph
			 (1).
						283.Grants to increase
			 physical activity and emotional wellness, improve nutrition, and promote
			 healthy eating behaviorsPart
			 Q of title III of the Public Health Service
			 Act (42 U.S.C. 280h et seq.) is amended by striking section 399W and
			 inserting the following:
					
						399W.Grants to increase
				physical activity and emotional wellness, improve nutrition, and promote
				healthy eating behaviors and healthy living
							(a)Establishment
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention and in coordination with the Administrator
				of the Health Resources and Services Administration, the Director of the Indian
				Health Service, the Secretary of Education, the Secretary of Agriculture, the
				Secretary of the Interior, the Director of the National Institutes of Health,
				the Director of the Office of Women’s Health, and the heads of other
				appropriate agencies, shall award competitive grants to eligible entities to
				plan and implement prevention and wellness programs that promote health and
				wellness and prevent chronic disease. Such grants may be awarded to target
				at-risk populations including youth, health disparity populations (as defined
				in section 485E(d)), and the underserved.
								(2)TermThe
				Secretary shall award grants under this subsection for a period not to exceed 4
				years.
								(b)Award of
				GrantsAn eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
								(1)a plan describing
				a comprehensive program of approaches to encourage healthy living, emotional
				wellness, healthy eating behaviors, and healthy levels of physical
				activity;
								(2)the manner in
				which the eligible entity will coordinate with appropriate State and local
				authorities and community-based organizations, including but not limited
				to—
									(A)State and local
				educational agencies;
									(B)departments of
				health;
									(C)State directors of
				programs under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
				and
									(D)community-based
				organizations serving youth; and
									(3)the manner in
				which the applicant will evaluate the effectiveness of the program carried out
				under this section.
								(c)CoordinationIn
				awarding grants under this section, the Secretary shall ensure that the
				proposed programs show a history of addressing these issues, have program
				evaluations that show success, and are coordinated in substance and format with
				programs currently funded through other Federal agencies and operating within
				the community.
							(d)Eligible
				EntityIn this section, the term eligible entity
				means—
								(1)a city, county,
				tribe, territory, or State;
								(2)a State
				educational agency;
								(3)a tribal
				educational agency;
								(4)a local
				educational agency;
								(5)a federally
				qualified health center (as defined in section 1861(aa)(4) of the Social
				Security Act);
								(6)a rural health
				clinic;
								(7)a health
				department;
								(8)an Indian Health
				Service hospital or clinic;
								(9)an Indian tribal
				health facility;
								(10)an urban Indian
				facility;
								(11)any health
				provider;
								(12)an accredited
				university or college;
								(13)a youth serving
				organization;
								(14)a community-based
				organization; or
								(15)any other entity
				determined appropriate by the Secretary.
								(e)Use of
				FundsAn eligible entity that
				receives a grant under this section shall use the funds made available through
				the grant to plan and implement prevention and wellness programs that promote
				health and wellness and prevent chronic disease.
							(f)Matching
				FundsIn awarding grants under subsection (a), the Secretary may
				give priority to eligible entities who provide matching contributions. Such
				non-Federal contributions may be cash or in-kind, fairly evaluated, including
				plant, equipment, training, curriculum, or a preexisting evaluation
				framework.
							(g)Technical
				AssistanceThe Secretary may set aside an amount not to exceed 10
				percent of the total amount appropriated for a fiscal year under subsection (j)
				to permit the Director of the Centers for Disease Control and Prevention to
				provide grantees with technical support in the development, implementation, and
				evaluation of prevention and wellness programs under this section and to
				disseminate information about effective strategies and interventions in
				promoting health and wellness and preventing chronic disease.
							(h)Limitation on
				Administrative CostsAn eligible entity awarded a grant under
				this section may not use more than 10 percent of funds awarded under such grant
				for administrative expenses.
							(i)ReportNot
				later than 6 years after the date of enactment of this section the Director of
				the Centers for Disease Control and Prevention shall review the results of the
				grants awarded under this section and other related research and identify
				prevention and wellness programs that have demonstrated effectiveness in
				promoting health and wellness and preventing chronic disease. Such review shall
				include an identification of model curricula, best practices, and lessons
				learned, as well as recommendations for next steps to promote health and
				wellness and prevent chronic disease. Information derived from such review,
				including model prevention and wellness program curricula, shall be
				disseminated to the public.
							(j)DefinitionIn
				this section, the term prevention and wellness program means a
				program that consists of a combination of activities that are designed to
				increase awareness, assess risks, educate, and promote voluntary behavior
				change to improve the health of an individual, modify his or her consumer
				health behavior, enhance his or her personal well-being and productivity, and
				prevent illness and injury.
							(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section, $60,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through
				2014.
							.
				284.Prevention and
			 wellness programs for individuals and families
					(a)In
			 generalThe Secretary of
			 Health and Human Services shall encourage States to work with insurance
			 companies on ways to promote and incentivize the participation of individuals
			 and families in prevention and wellness programs, such as through insurance
			 premium reductions.
					(b)DefinitionIn
			 this section, the term prevention and wellness program means a
			 program that consists of a combination of activities that are designed to
			 increase awareness, assess risks, educate, and promote voluntary behavior
			 change to improve the health of an individual, modify his or her consumer
			 health behavior, enhance his or her personal well-being and productivity, and
			 prevent illness and injury.
					IIIExpanding Access
			 to Health Care
			AState Innovation
			 Program
				301.Ensuring
			 affordability and access through universal access programs
					(a)State
			 requirement
						(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, in order to qualify for preferences and increased flexibility under
			 section 412(a), each State shall implement
			 at least one of the following programs for the purposes of mitigating the cost
			 to insurers of providing insurance to high risk individuals in the
			 State:
							(A)a qualified State
			 reinsurance program defined in
			 subsection (b); or
							(B)a subsection (c)
			 qualified State high risk pool program defined in
			 subsection (c)(1).
							(2)FundingAs a condition of qualifying for
			 preferences and increased flexibility under section 412(a), a State
			 shall—
							(A)make available
			 non-Federal contributions, as specified by the Secretary, to ensure the
			 continuing stability of any program implemented by the State under paragraph
			 (1); and
							(B)at the time of
			 application, submit to the Secretary of Health and Human Services a budget
			 plan, including assurances that the State has in place a method to satisfy the
			 requirement under subparagraph (A).
							(b)Qualified State
			 reinsurance program
						(1)Qualified State
			 reinsurance program definedFor purposes of this section, the
			 term qualified State reinsurance program means a program that is
			 operated by a State or a program authorized by the State to provide reinsurance
			 for health insurance coverage offered in the individual or small group
			 market.
						(2)Form of
			 programA qualified State reinsurance program may provide
			 reinsurance—
							(A)on a prospective
			 or retrospective basis;
							(B)that protects
			 health insurance issuers against the annual aggregate spending of their
			 enrollees; and
							(C)that provides
			 purchase protection against individual catastrophic costs.
							(3)Satisfaction of
			 HIPAA requirementSection 2745(g)(1) of the Public Health Service
			 Act is amended by adding at the end the following new subparagraph:
							
								(B)Treatment of
				certain reinsurance programsFor purposes of subparagraph (A), the term
				qualified high risk pool includes a qualified State reinsurance
				program under the Medical Rights and Reform Act of
				2009.
								.
						(c)Subsection (c)
			 qualifying State high risk pool
						(1)DefinedFor
			 purposes of this section, the term subsection (c) qualified State high
			 risk pool program means a program that operates a high risk pool
			 that—
							(A)is a qualified
			 high risk pool under section 2745(g)(1)(A) of the Public Health Service Act;
			 and
							(B)meets all of the
			 following requirements:
								(i)The high risk pool provides a variety of
			 types of coverage, including at least one high deductible health plan that may
			 be coupled with a health savings account.
								(ii)The high risk
			 pool is funded with a stable funding source that is not solely dependent on an
			 appropriation from the State legislature.
								(iii)The high risk
			 pool has no waiting list and no pre-existing condition exclusionary periods so
			 that all eligible residents who are seeking coverage through the pool can
			 receive coverage through the pool.
								(iv)The high risk
			 pool allows for coverage of individuals who, but for the 24-month disability
			 waiting period under section 226(b) of the Social Security Act, would be
			 eligible for Medicare during the period of such waiting period.
								(v)The high risk pool does not charge
			 participants a premium that is more than 150 percent of the average premium for
			 coverage in the individual market in that State.
								(vi)The high risk
			 pool conducts education and outreach initiatives so that residents and
			 insurance brokers understand that the pool is available to eligible
			 residents.
								(2)Relation to
			 section 2745Section 2745(g)(1) of the Public Health Service Act
			 is further amended—
							(A)in subparagraph
			 (A), by striking The term and inserting Subject to
			 subparagraph (C), the term; and
							(B)by adding at the
			 end the following new subparagraph:
								
									(C)Updated
				definitionBeginning on the
				last day of the 2-year period beginning in the date of the enactment of the
				Medical Rights and Reform Act of 2009, the term qualified high risk
				pool means a pool that meets the requirements of subparagraph (A) of
				this paragraph and the requirements of section 411(c)(1) of such
				Act.
									.
							(3)Relation to
			 current qualified high risk pool program operating a qualified high risk
			 poolIn the case of a State that is operating a qualified high
			 risk pool under section 2745 of the Public Health Service Act as of the date of
			 the enactment of this Act, the State may use current funding sources to
			 transition from the operation of such a pool to—
							(A)the operation of a
			 qualified State reinsurance program described in
			 subsection (b); or
							(B)a qualified high
			 risk pool under section 2745(g)(1)(C) of the Public Health Service Act.
							(d)WaiversIn
			 order to accommodate new and innovative programs, the Secretary may waive such
			 requirements of this section for qualified State reinsurance programs and for
			 subsection (c) qualifying State high risk pools as the Secretary deems
			 appropriate.
					302.Enhanced Federal
			 funding and reduced red-tape for State efforts to improve access to health
			 insurance coverage
					(a)Benefits of
			 operating a universal access program
						(1)Increased
			 flexibility for StatesIn the
			 case of a State that conducts an universal access program described in
			 section 301(a), the requirements of section
			 1115 of the Social Security Act (42 U.S.C. 1315) shall not apply to activities
			 conducted by a State through a State innovation program described in
			 section 303.
						(2)Preference for
			 competitive grantsBeginning 3 years after the date of the
			 enactment of this Act, in the case of a competitive grant for which the only
			 eligible entities are States, the Secretary, in awarding such grant to a State,
			 shall give preference to any State with a program that meets the requirements
			 of paragraphs (1) and (2) of section
			 section 301(a).
						(b)State incentives
			 for States implementing a State innovation program
						(1)One-time payment
			 for States implementing a State innovation programThe
			 Secretary shall make a one-time payment to a State that establishes a State
			 innovation program under
			 section 303.
						(2)Additional
			 payments for States implementing a State innovation program
							(A)Annual
			 payments
								(i)In
			 generalThe Secretary shall make annual payments to a State that
			 meets the requirements under
			 subparagraph (B).
								(ii)LimitationThe
			 Secretary may make payments under clause (i) to a State for no more than a
			 total period of 5 years, after which period such payments shall be subject to
			 review by the Secretary.
								(B)Requirements for
			 additional paymentsA State meets the requirements of this
			 paragraph if the State—
								(i)operates a State
			 innovation program;
								(ii)conducts activities under at least 2 of the
			 paragraphs in
			 section 303;
								(iii)operates a State
			 transparency program described in
			 section 304; and
								(iv)reduces the
			 number of uninsured individuals in the State without significantly expanding
			 programs that increase direct spending for the Federal government and State
			 budgets.
								(C)Use of
			 fundsThe State shall use
			 funds from a payment under
			 subparagraph (A) to improve the
			 State’s universal access program.
							303.State
			 innovation program describedFor purposes of this subtitle, a State
			 innovation program is a program operated by a State that consists of any of the
			 following:
					(1)A
			 health plan finder described in
			 section 305.
					(2)Assistance for small businesses jointly
			 purchasing health insurance coverage through small business health plans under
			 section 306.
					(3)An interstate
			 compact on health insurance regulation under
			 section 307.
					(4)The offering in
			 the State of a basic catastrophic health benefit plan as defined in
			 section 308(1).
					304.State
			 transparency program describedFor purposes of this subtitle, a State
			 transparency program is a program through which the State—
					(1)partners with
			 private groups (including State medical associations) and, through such
			 partnerships, obtains pricing and quality information related to health care
			 services that are provided in the State; and
					(2)provides members
			 of the public with access to such information.
					305.Health plan
			 finderA health plan finder
			 described under this section is a program, operated by a State (or a State
			 acting in cooperation with other States) that—
					(1)provides consumers with information about
			 the health insurance coverage available to such consumer (including information
			 about basic catastrophic health benefit plans described in
			 section 303(5));
					(2)connects consumers
			 with health insurance specialists who provide advice to such consumers on which
			 health insurance coverage would best serve the individual needs of each such
			 consumer (taking into account the quality of the health care providers
			 participating in such in coverage); and
					(3)may, at the option
			 of the State, enroll individuals—
						(A)who are eligible
			 for the Medicaid program under title XIX of the Social Security Act in such
			 program; and
						(B)who are eligible for the State Children’s
			 Health Insurance Program under title XXI of such Act in such program.
						306.Small business
			 health plansFor purposes of a
			 State innovation program under this subtitle, a State may assist small
			 businesses in jointly purchasing health insurance coverage through small
			 business health plans that allow such businesses to combine purchasing and
			 negotiating power and to pool risk in order to obtain more affordable health
			 care benefits for the employees of such businesses.
				307.Interstate
			 compacts on health insurance regulationFor purposes of a State innovation program
			 under this subtitle, a State may establish an interstate compact with one or
			 more States to establish a common regulatory system for health insurance
			 coverage for the purpose of increasing the availability and diversity of health
			 insurance coverage in the State, including provisions allowing small businesses
			 to form small business health plans (as described in section 306) and
			 permitting individuals to purchase insurance across State lines.
				308.DefinitionsFor purposes of this subtitle:
					(1)Basic
			 catastrophic health benefit planThe term basic catastrophic health
			 benefits plan means health insurance coverage—
						(A)that is a high
			 deductible plan (as defined under section 223(c)(2) of the Internal Revenue
			 Code of 1986); and
						(B)that is not
			 subject to benefit mandates otherwise applicable under State law.
						(2)Health insurance
			 coverageThe term health insurance coverage has the
			 meaning given such term under section 2791(b)(1) of the Public Health Service
			 Act.
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(4)StateThe term State means the
			 several States, the District of Columbia, Guam, the Commonwealth of Puerto
			 Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, and the
			 Trust Territory of the Pacific Islands.
					(5)State innovation
			 programThe term State innovation program means a
			 program described in
			 section 303.
					(6)Universal Access
			 programThe term universal access program means a
			 program described in
			 section 301.
					309.Authorization
			 for appropriationsThere is
			 authorized to be appropriated such sums as are necessary to carry out the
			 provisions of this subtitle.
				BInterstate Market
			 for Health Insurance
				311.Specification
			 of constitutional authority for enactment of lawThis subtitle is enacted pursuant to the
			 power granted Congress under article I, section 8, clause 3, of the United
			 States Constitution.
				312.FindingsCongress finds the following:
					(1)The application of
			 numerous and significant variations in State law impacts the ability of
			 insurers to offer, and individuals to obtain, affordable individual health
			 insurance coverage, thereby impeding commerce in individual health insurance
			 coverage.
					(2)Individual health
			 insurance coverage is increasingly offered through the Internet, other
			 electronic means, and by mail, all of which are inherently part of interstate
			 commerce.
					(3)In response to
			 these issues, it is appropriate to encourage increased efficiency in the
			 offering of individual health insurance coverage through a collaborative
			 approach by the States in regulating this coverage.
					(4)The establishment
			 of risk-retention groups has provided a successful model for the sale of
			 insurance across State lines, as the acts establishing those groups allow
			 insurance to be sold in multiple States but regulated by a single State.
					313.Cooperative
			 governing of individual health insurance coverage
					(a)In
			 generalTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended by adding at the end the following new part:
						
							DCooperative
				Governing of Individual Health Insurance Coverage 
								2795.DefinitionsIn this part:
									(1)Primary
				StateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				StateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
											(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
										2796.Application of
				law
									(a)In
				generalThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions from
				covered laws in a secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
												(ii)in a voluntary
				dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
											(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
											(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
										
											Notice
											This policy is issued by XXXXX and is
				  governed by the laws and regulations of the State of XXXXX, and it has met all
				  the laws of that State as determined by that State’s Department of Insurance.
				  This policy may be less expensive than others because it is not subject to all
				  of the insurance laws and regulations of the State of XXXXX, including coverage
				  of some services or benefits mandated by the law of the State of XXXXX.
				  Additionally, this policy is not subject to all of the consumer protection laws
				  or restrictions on rate changes of the State of XXXXX. As with all insurance
				  products, before purchasing this policy, you should carefully review the policy
				  and determine what health care services the policy covers and what benefits it
				  provides, including any exclusions, limitations, or conditions for such
				  services or benefits..
									(d)Prohibition on
				certain reclassifications and premium increases
										(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
											(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
											(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
											(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
											(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
											(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
											(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
												(i)are disclosed to
				the consumer in the insurance contract;
												(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
												(iii)are not
				obtainable by all individuals to whom coverage is offered;
												(D)from reinstating
				lapsed coverage; or
											(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
											(e)Prior offering
				of policy in primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
									(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
									(g)Documents for
				submission to State insurance commissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
										(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
											(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
											(B)written notice of
				any change in its designation of its primary State; and
											(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
											(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
											(A)a member of the
				American Academy of Actuaries; or
											(B)a qualified loss
				reserve specialist.
											(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
										(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
										(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
										(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
									(j)State powers To
				enforce State laws
										(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
										(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
										(k)States’
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
									(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
									(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
									2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
								2798.Independent
				external appeals procedures
									(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
										(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
										(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
										(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
										(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
											(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
											(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
											(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
											(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
											(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
											(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
											(3)Independence
											(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
												(i)not be a related
				party (as defined in paragraph (7));
												(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
												(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
												(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
												(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
													(I)a non-affiliated
				individual is not reasonably available;
													(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
													(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
													(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
													(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
												(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
												(4)Practicing
				health care professional in same field
											(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
												(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
												(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
												(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
											(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
										(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
											(A)not exceed a
				reasonable level; and
											(B)not be contingent
				on the decision rendered by the reviewer.
											(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
											(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
											(B)The enrollee (or
				authorized representative).
											(C)The health care
				professional that provides the items or services involved in the denial.
											(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
											(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
											(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
											(8)DefinitionsFor
				purposes of this subsection:
											(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
											(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
											2799.ENFORCEMENT
									(a)In
				generalSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
									(b)Secondary
				State’s authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
									(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
									(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
									.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this subtitle.
					(c)GAO Ongoing
			 Study and Reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						314.SeverabilityIf any provision of the Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this subtitle and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
				CYoung Adult
			 Healthcare Coverage
				321.Requiring the option
			 of extension of dependent coverage for certain unmarried, uninsured young
			 adults
					(a)Under group
			 health plans
						(1)Employee
			 Retirement Income Security Act of 1974 amendments
							(A)In
			 generalThe Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 703 the following new section:
								
									704.Requiring the
				option of extension of dependent coverage for certain unmarried, uninsured
				young adults
										(a)In
				generalA group health plan
				and a health insurance issuer offering health insurance coverage in connection
				with a group health plan that provides coverage for dependent children shall
				make available such coverage, at the option of the participant involved, for
				one or more qualified children (as defined in subsection (b)) of the
				participant.
										(b)Qualified child
				definedIn this section, the term qualified child
				means, with respect to a participant in a group health plan or group health
				insurance coverage, an individual who (but for age) would be treated as a
				dependent child of the participant under such plan or coverage and who—
											(1)is under 26 years
				of age;
											(2)is not married;
											(3)has no
				dependents;
											(4)is a citizen or
				national of the United States; and
											(5)is not provided
				coverage as a participant, beneficiary, or enrollee (other than under this
				section) under any other creditable coverage (as defined in section
				701(c)(1)).
											(c)PremiumsNothing
				in this section shall be construed as preventing a group health plan or health
				insurance issuer with respect to group health insurance coverage from
				increasing the premiums otherwise required for coverage provided under this
				section.
										.
							(B)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 703 the following new item:
								
									
										704. Requiring the option of extension of
				dependent coverage for certain unmarried young
				adults.
									
									.
							(2)PHSATitle
			 XXVII of the Public Health Service Act is amended by inserting after section
			 2702 the following new section:
							
								2703.Requiring the
				option of extension of dependent coverage for certain unmarried, uninsured
				young adultsThe provisions of
				section 704 of the Employee Retirement Income Security Act of 1974 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
								.
						(b)Individual
			 health insurance coverageTitle XXVII of the Public Health
			 Service Act is amended by inserting after section 2745 the following new
			 section:
						
							2746.Requiring the
				option of extension of dependent coverage for certain unmarried young
				adultsThe provisions of
				section 2703 shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as they apply to
				health insurance coverage offered by a health insurance issuer in connection
				with a group health plan in the small or large group
				market.
							.
					(c)Effective
			 dates
						(1)Group health
			 plans
							(A)In
			 generalThe amendments made by subsection (a) shall apply to
			 group health plans for plan years beginning on or after the date that is 90
			 days after the date of enactment of this Act.
							(B)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers, any plan amendment made
			 pursuant to a collective bargaining agreement relating to the plan which amends
			 the plan solely to conform to any requirement added by an amendment made by
			 subsection (a) shall not be treated as a termination of such collective
			 bargaining agreement.
							(2)Individual
			 health insurance coverageSection 2746 of the Public Health Service
			 Act, as inserted by subsection (b), shall apply with respect to health
			 insurance coverage offered, sold, issued, renewed, in effect, or operated in
			 the individual market after the first day of the first month that begins more
			 than 90 days after the date of the enactment of this Act.
						IVOffsets
			401.Transfer of
			 unobilgated stimulus funds
				(a)RescissionEffective
			 on the date of the enactment of this Act, any unobligated balances available on
			 such date of funds made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), other than under the heading
			 Federal Highway Administration-Highway Infrastructure Investment
			 in title XII of such division, are rescinded and such provisions are
			 repealed.
				(b)RepealThe
			 provisions of division B of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), other than titles I and II of such division are
			 repealed.
				(c)Transfer of
			 fundsThe total amount rescinded by this section shall be
			 deposited in the Federal Treasury.
				
